                      Case 3:20-mc-00623                    Document 1              Filed 06/25/20            Page 1 of 113

AO I 06A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                       UNITED STATES DISTRlCT COURT
                                                                         for the
                                                                District of Oregon

              In the Matter of the Search of                                  )
          (Briefly describe the property to be searched                       )
           or identify the person by name and address)                        )              Case No.       3:20-mc-00623
 The black bag containing jewelry, 5 cellphones, U.S.                         )
currency; and 4 firearms currently located at 618 Airport                     )
                                                                              )
  Road, Pendleton.OR as described in Attachment A

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  The black bag containing jewelry, 5 cellphones, U.S. currency; and 4 firearms currently located in evidence at the
  Oregon State Police Command Center, 618 Airport Road, Pendleton.OR as described in Attachment A,
located in the                         District of             Oregon               , there is now concealed (identify the
person or describe the property to be seized):
 The information and items set forth in Attachment B hereto.


          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                 rt evidence of a crime;
                 rt contraband, fruits of crime, or other items illegally possessed;
                 rt property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                                    Offense Description
        18 U.S.C. § 1956(h)                        Money Laundering;
        18 U.S.C. § 1956(a)(2)                     International Money Laundering


          The application is based on these facts:
        See affidavit which is attached hereto and incorporated herein by this reference.


           ,gf Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested under
             18 U.S.C. § 3103a, the basis of which is set fo1ih on the attached sheet.




                                                                                                 Raymon Gragg, IRS-Cl Special Agent
                                                                                                         Printed name and title

Attested to by the applicant ii:i ace            ance with the requirements of Fed. R .
             Telephone at                       ./p.m.


Date:            06/24/2020


City and state: Portland, Oregon
                                                                                             I
                                                                                   Hon. ~oh V. Acosta, United States Magistrate Judge
                                                                                                         Printed name and title
         Case 3:20-mc-00623          Document 1       Filed 06/25/20      Page 2 of 113




DISTRICT OF OREGON, ss:               AFFIDAVIT OF RAYMON GRAGG


                    Affidavit in Support of an Application Under Rule 41
                                    for a Search Warrant

       I, Raymon Gragg, being duly sworn, do hereby depose and state as follows:

                             Introduction and Agent Background

       1.      I am a Special Agent with the Internal Revenue Service Criminal Investigation. I

have been so employed since September 11, 2014. I graduated from the University of Oregon in

Eugene, Oregon with a Bachelor of Science in Political Science and from the University of

Denver in Denver, Colorado with a Master of Accounting. I graduated from the Federal Law

Enforcement Training Center, Criminal Investigation Training Program in November of 2014

and the Internal Revenue Service - Criminal Investigation Special Agent Basic Training

Program in March of 2015. I am authorized to investigate potential violations of the Internal

Revenue Code, Title 26, United States Code, Title 18, and the Bank Secrecy Acct, Title 31. I

have participated in several search warrants and other investigations of financial crimes

including search warrants that involved money laundering, and international financial

transactions. I have discussed this case and information contained in this affidavit with other

experienced IRS - Criminal Investigation Special Agents who have investigated international

money laundering, crimes committed by registered Money Services Businesses (MSB) in

violation of the Bank Secrecy Act.

       2.      I submit this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to seize certain items (Attachment B) currently

located at the Oregon State Police Command Center in Pendleton, Oregon, (Attachment A) as


Page 1-Affidavit of Special Agent Raymon Gragg                    USAO Version Rev. July2015
         Case 3:20-mc-00623            Document 1        Filed 06/25/20       Page 3 of 113




evidence, contraband, fruits, and instrumentalities of violations of 18 U.S.C. § 1956(h) (Money

Laundering Conspiracy), and 18 U.S.C. § 1956(a)(2) (International Money Laundering).

        3.       This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant to seize the items identified in Attachment B and does not set forth all of

my knowledge about this matter. The facts set forth in this affidavit are based on my own

personal knowledge, knowledge obtained from other individuals during my participation in this

investigation, including other law enforcement officers, interviews of witnesses, a review of

records related to this investigation, communications with others who have knowledge of the

events and circumstances described herein, and information gained through my training and

experience.

        4.       An affidavit in support of authority to search the items identified in Attachment B

will be submitted at a later date.

                                             Applicable Law

     5. The laws at issue in this investigation are as follows:

              a) Title 18 U.S.C. § 1956(h): Money Laundering Conspiracy, makes it a felony to

                 any person who conspires to commit any offense defmed in Title 18 U.S.C. § 1956

                 or Title 18 U.S.C. §1957.

              b) Title 18 U.S.C. § 1956(a)(2):International Transportation Offense, makes it a

                 felony for an individua 1 to transports, transmits, transfers, or attempts to transport,

                 transmit, or transfer a monetary instrument or funds from a place in the United

                 States to or through a place outside the United States or to a place in the United

                 States from or through a place outside the United States with the intent to promote

            the carrying on of specified unlawful activity; or knowing that the monetary
Page 2-Affidavit of Special Agent Raymon Gragg                  USAO Version Rev. July2015
        Case 3:20-mc-00623         Document 1        Filed 06/25/20       Page 4 of 113




              instrument or funds involved in the transportation, transmission, or transfer

              represent the proceeds of some form of unlawful activity and knowing that such

              transportation, transmission, or transfer is designed in whole or in part to conceal

              or disguise the nature, the location, the source, the ownership, or the control of the

              proceeds of specified unlawful activity; or to avoid a transaction reporting

              requirement under State or Federal law.

                                    Statement of Probable Cause

       6.     I, with the assistance of the United States Department of Agriculture OIG and

local law enforcement officers, have been investigating Miguel Angel JIMENEZ (hereinafter

"JIMENEZ") (DOB 9/20/1964) of Milton-Freewater, Oregon, for his involvement in criminally

defrauding the United States through stealing public money from the SNAP Program in Oregon,

tax evasion on his 2018 federal income tax return, and money laundering. JIMENEZ has no

known criminal history.

       7.     JIMENEZ is the owner/operator of two Hispanic-themed markets that are named

Los Tapatios Market LLC ("hereinafter Los Tapatios Market"):

              a. Los Tapatios Market, 84256 Highway 11, Milton-Freewater, Oregon, a is a

                  local;

              b. Los Tapatios Market Llc, 114 S. 9th Ave, Walla Walla, Washington 99362.

       8.     Both of the Los Tapatios Markets are also known as Camiceria Los Tapatios and

Los Tapatios Market Llc. JIMENEZ registered the Walla Walla Los Tapatios Market with the

Washington Secretary of State's office on February 20, 2011, and described the business as

retail. JIMENEZ registered Oregon Los Tapatios Market with the Oregon Secretary of State's

office on April 19, 2011.
Page 3 -Affidavit of Special Agent Raymon Gragg                   USAO Version Rev. July 2015
             Case 3:20-mc-00623      Document 1        Filed 06/25/20      Page 5 of 113




        9.       JIMENEZ's Los Tapatios Markets are registered as a Money Services Businesses

with the United States Department of the Treasury Financial Crimes Enforcement Network.

JIMENEZ's Los Tapatios Markets provide check cashing and wire services.

         10.     On June 24, 2020 I participated in a warrant to search JIMENEZ residence, the

Milton-Freewater business, JIMENEZ's 2007 Chevrolet, JIMENEZ's 1994 GMC, and

JIMENEZ's 2010 Nissan, authorized by the Honorable Stacie F. Beckerman (3:20-mc-00609 A-

F) (Exhibit 1). During the search, investigators discovered the items that are the subject of this

affidavit.

                                           Background

Money Service Businesses

         11.     Corporate Money Service Businesses (MSB) are non-bank fmancial services

businesses that provide distinct types of fmancial services: (1) currency dealers or exchangers;

(2) check cashers; (3) issuers of traveler's checks, money orders, or stored value; (4) sellers or

redeemers of traveler's checks, money orders, or stored value; and (5) money transmitters. A

business that meets the defmition of an MSB must comply with Bank Secrecy Act requirements.

Corporate MSBs often contract through numerous agents to provide fmancial services, including,

wire transfer services on behalf of the MSB. The agent of the corporate MSB will be defmed as

an MSB if it provides one or more of the five fmancial services listed above. The MSB agent is

either connected to the corporate MSB via a computer terminal or by a direct telephonic

connection.

         12.     A money transmitter is a MSB which receives money from customers to remit, or

send, to the place designated by the customer. The term ''wire transfer" in this affidavit refers to

the money transfer through the MSB as opposed to a transfer through a traditional bank.
Page 4 -Affidavit of Special Agent Raymon Gragg                 USAO Version Rev. July 2015
          Case 3:20-mc-00623         Document 1       Filed 06/25/20       Page 6 of 113




       13.     In a typical transaction, the wire transfer begins when a customer (sender) enters

the business of an authorized MSB agent location for the purpose of sending money to a receiver

(beneficiary). The customer provides their own name, address, and telephone number. The

customer also provides the name of the receiver (beneficiary) of the wire transfer, as well as the

receiver's city, state, and country. The customer will either provide this information directly to

an employee at the MSB agent location for the employee to enter it into the corporate MSB

computer system, or the customer uses the telephone at the sending agent location to speak

directly with an operator who works for the corporate MSB; either way the same result is

achieved. After the information is collected, the sender provides the principal amount to be

transferred including the send fee, in cash to the MSB agent. Alternatively, some corporate

MSBs provide a check clearing service in which the corporate MSB accepts a check received by

the MSB agent from the customer in exchange for a wire transfer. The check clearing service is

sometimes called "CheckDirect". The CheckDirect system uses a computer system located in

the MSB agent's business to receive the customer's check. An MSB agent is able to accept both

cash payments, and the CheckDirect payment system. The fee for a wire transfer from the

United States to Mexico is often $10.

       14.     The sender is then provided a receipt containing all of the provided information

plus the date and time the transfer was sent and a unique transaction number sometimes called an

MTCN (Money Transfer Control Number). This MTCN is provided by the customer to the

intended beneficiary and is required for the wire transfer to be collected by the beneficiary in

Mexico.

/ //

II I
Page 5 -Affidavit of Special Agent Raymon Gragg                    USAO Version Rev. July 2015
         Case 3:20-mc-00623          Document 1        Filed 06/25/20   Page 7 of 113




       15.     MSB agents must provide the corporate MSB with the money, less the agent's

fee, that was collected from conducting wire transfers for customers. MSB agents generally

provide this money through bank deposits into what the industry commonly refers to as

"settlement accounts" or "sweep accounts."

       16.     According to the BSA and its implementing regulations, MSB agents that provide

money transfer services must obtain and record specific information for each money transfer of

$3,000 or more, regardless of the method of payment. States may require identification for

transfers involving amounts less than $3,000. Additionally, many corporate MSBs impose more

stringent identification requirements upon their agents and require them to maintain the sender's

information for lower dollar transactions-such as any transaction above $1,000. The corporate

MSB relies upon their contracted MSB agents to follow anti-money laundering corporate

policies and state and federal laws and regulations.

Many to Many Money Laundering Process

       17.     I know based on my training and experience that it is common for drug trafficking

organizations to use recording and paying agent locations of MSBs to launder probable heroin,

fentanyl and methamphetamine proceeds from U.S. distribution cities to drug source cities and

states in Mexico.

        18.    MSB anti-money laundering compliance systems, as currently designed, detect

and interdict high risk frequent payouts to one recipient from multiple senders or the inverse-

high frequency transfers from one sender to many payees. I know based on my training and

experience that a money laundering technique, not currently detected by MSB anti-money

laundering compliance controls, involves money transfers from many non-repetitive sender


Page 6 -Affidavit of Special Agent Raymon Gragg                  USAO Version Rev. July2015
         Case 3:20-mc-00623          Document 1       Filed 06/25/20      Page 8 of 113




names to many non-repetitive payee names in a defined high risk corridor otherwise known as

the ''Many to Many" typology.

       19.     I know based on my training and experience that drug trafficking organizations

deliver cash to complicit MSB agents along with lists of payee names (beneficiaries) and

locations in Mexico, to whom wire transfers are to be sent. The locations in Mexico are typically

drug source cities. Complicit MSB agents collaborate with drug traffickers by fabricating or

misusing unique sender names and identities for these transactions. Those sender identities are

often used no more than a few times. Complicit MSB agents then structure the falsified

transactions to be just below the corporate MSB's identification threshold, which in turn enables

the MSB agent to send the most money per transaction without also fabricating a fake

government ID number. It is common for complicit MSB agents to provide cash couriers with

receipts for each completed transaction in order to receive their fees and to prove the cash was

sent as directed. Corrupt MSB agents are anxious to receive more deliveries of cash and payee

name lists because they receive an agreed upon fee from drug traffickers for each sent money

transfer. The drug cash couriers then send images of the receipts to traffickers in the intended

payout cities in Mexico. Traffickers in drug source locations then collaborate with complicit

paying agents by providing the transaction receipts including the money transfer reference

numbers. Complicit paying agents complete the transaction when they pay out the transfers sent

to various payee names to a trafficker in drug source locations.

       20.     According to an Arizona Attorney General Intelligence Report: "Approximately

80% of all person to person MSB money transfers globally are below $500 each. The average

MSB money transfer sent from the United States to Latin American countries is below $400. A

very large majority of the tens of millions of yearly person to person money transfers below $500
Page 7 -Affidavit of Special Agent Raymon Gragg                    USAO Version Rev. July 2015
          Case 3:20-mc-00623           Document 1        Filed 06/25/20     Page 9 of 113




each are related to family maintenance while experience has shown the remaining 20% of global

person to person transfers of $500 and greater have a much higher correlation with organized

illegal activity".

        21.       I know based on my training and experience that investigations of complicit MSB

agents using the "Many to Many" money laundering process have identified five characteristics

or criteria:

               a) High frequency over a sh01t period (often in minutes) of daily sent transfers to the
                  same drug source state especially when compared to other nearby MSB agent
                  locations;

               b) Heavy concentration of sent transfers paid in one primary drug source state in
                  Mexico;

               c) Almost all sent transfers are below corporate MSB government ID thresholds at
                  which the corporate MSB requires provision of a government ID number;

               d) Unique money transfer principal amounts repeated in daily activity and/or are
                  concentrated in a dollar range;

               e) High percentages, over 80% for example, of money transfers to drug source states
                  have non-repetitive sender and payee name combinations.

Reporting Requirements for MSBs

        22.       Pursuant to the Bank Secrecy Act (31 CFR Chapter X) and related rules,

registered money transmitters are required to report suspicious activity to the United States

Treasury Department. A report must be filed when a transaction that is conducted by, at or

through the MSB is both suspicious and $2,000 or more. A transaction is defmed as suspicious

if the MSB knows, or has reason to suspect that the transaction, or pattern of transactions of

which the transaction is a part involves funds derived from illegal activity, or is designed to

evade the reporting requirement by structuring, or breaking the transactions down to avoid

hitting or exceeding $2,000. 31 CFR 103.20 (a).
Page 8 -Affidavit of Special Agent Raymon Gragg                      USAO Version Rev. July 2015
        Case 3:20-mc-00623          Document 1        Filed 06/25/20    Page 10 of 113




       23.     On July 17, 2017, JIMENEZ signed, as the owner/officer of his stores, an

Acknowledgement Fonn for Intermex Agents. In this fonn, JIMENEZ acknowledges that he

received and made available to employees Bank Secrecy Act and Anti-Money Laundering

Compliance program training. JIMENEZ also designed himself as the Compliance Officer of his

businesses.

       24.     Between2017 and 2019, JIMENEZ's two businesses filed a total of only 5 reports

of suspicious activity: 2 in 2019, 2 in 2018, and 1 in 2017.

       25.     In November 2, 2018, JIMENEZ received written notification from the United

States Treasury Department that during a recent audit, the Internal Revenue Service identified

weaknesses or deficiencies related to the Bank Secrecy Act at the Los Tapatios Market business

in Milton-Freewater. The Internal Revenue Service report identified weaknesses related to MSB

Policies, Procedures, and Internal Controls, MSB Training, and MSB Independent Review. On

November 9, 2018, JIMENEZ signed a statement that acknowledging receipt of the report, and

agreed to follow the recommendations and to correct the Anti-Money Laundering program,

reporting, and recordkeeping violations.

Financial Analysis oflntermex Wire Records

       26.     The Los Tapatios Markets in Milton-Freewater and Walla Walla operate as

 nonbank fmancial services companies that provide check cashing services, and wire transfer

 services, as well as retail grocery products. JIMENEZ has operated as an MSB agent for

 several corporate MSBs, to provide wire transfer services, including Servicio Uniteller Inc.,

 Sigue Corporation, and Intennex Wire Transfer LLC (hereinafter "Intennex''). The Los

 Tapatios Market businesses primarily operated as an MSB agent for Intermex. Between

 January 2017 and
Page 9 -Affidavit of Special Agent Raymon Gragg                  USAO Version Rev. July2015
           Case 3:20-mc-00623           Document 1          Filed 06/25/20         Page 11 of 113




    May 2019, approximately 82% of the money that Los Tapatios Market sent in wire transfers

    was sent as an agent of Intermex.

          27.      Investigators obtained Columbia Bank account records for JIMENEZ's Los

Tapatios business bank account ending 4962 (hereinafter "Act 4962") held in the name of Los

Tapatios Market LLC. Act 4962 is registered to Los Tapatios Market LLC in Milton-Freewater,

Oregon and JIMENEZ is registered as the owner and signer of Act 4962. Investigators obtained

Columbia Bank account records for business bank account ending 4970 (hereinafter "Act 4970")

held in the name of Los Tapatios Market LLC. Act 4970 is registered to Los Tapatios Market

LLC in Walla Walla, Washington and JIMENEZ is registered as the owner and signer of Act

4970. JIMENEZ operated business bank Act 4962 and Act4970 between July 2019 and the

present.

          28.      I reviewed Intermex wire transfer transaction records from JIMENEZ's Milton-

Freewater business, in which JIMENEZ was the MSB agent, between March 31, 2017 and May

31, 2020. I identified the following patterns in the wire transfers, sent using Intermex, at the

Milton-Freewater business:

                a) Approximately 95% of the 1,423 of the total wire transfers were sent to Mexico. I

                   Approximately 18% of the wire transfers sent went to Jalisco, Mexico and

                   approximately 22% of the wire transfers sent went to Michoacan, Mexico.2 I

II/



1
  A totalof30,203 were sent from the Los Tapatios Market in Walla Walla and Milton-Freewater. Approximately
94% of total wires sent from the Los Tapatios Markets were sent to Mexico.
2
  Approximately 15% of the total wires sent from the Los Tapatios Markets were sentto Jalisco, and approximately
21 % were sent to Michoacan.
Page 10-Affidavit of Special Agent Raymon Gragg                            USAO Version Rev. July 2015
           Case 3:20-mc-00623              Document 1          Filed 06/25/20         Page 12 of 113




                    know based on my training and experience that Jalisco and Michoacan are drug

                    source states in Mexico.

                 b) All of the wire transfers were below $3,000 the MSB government ID threshold.

                 c) Approximately 453 of the wire transfers were between $500 and $2,999. The

                    most common transaction amount, within the subset, was $1,000, which was sent

                    127 times during the period. 3

                 d) A total of $559,830.00 dollars was wired from the Milton Freewater store during

                    the relevant time frame.

           29.      I reviewed Intennex wire transfer transaction records from JIMENEZ' s Walla

Walla business, in which JIMENEZ was the MSB agent, between March 31, 2017 and May 31,

2020. I identified the following patterns in the wire transfers, sent using Intennex, at the Walla

Walla business:

                 a) Approximately 92% of the 28,780 total wire transfers were sent to

                    Mexico.f 1l Approximately 14% of the wire transfers sent went to Jalisco, Mexico

                    and approximately 21 % of the wire transfers sent went to Michoacan,

                    Mexico. [21 I know based on my training and experience that Jalisco and

                    Michoacan are drug source states in Mexico.

                 b) 99% of the wire transfers were below $3,000 the MSB government ID

                    threshold. 14 of the 30,203 wires transfers were sent above the $3,000 reporting

                    threshold.


3
    Approximately 1,657 of the total wires of$1,000 were sent from the Los Tapatios Markets (both stores).
llJ A total of30,203 wires were sent from the Los Tapatios Market in Walla Walla and Milton~
Freewater. Approximately 94% of total wires sent from the Los Tapatios Markets were sentto Mexico.
 2
[ J Approximately 15% ofthetotalwires sentfromthe Los TapatiosMarketswere sent to Jalisco,andappro:ximately
21% were sent to Michoacan.
Page 11-Affidavit of Special Agent Raymon Gragg                               USAO Version Rev. July 2015
             Case 3:20-mc-00623              Document 1        Filed 06/25/20        Page 13 of 113




                   c) Approximately 5,412 of the wire transfers were between $500 and $2,999. The

                      most common transaction amount, within the subset, was $1,000, which was sent

                      1,530 times drn·ing the period. [31 Approximately 154 of the wire transfers were

                      $2,000.

                   d) A total of $8,585,293.00 dollars was wired from the Walla Walla store during the

                      relevant time frame.

             30.      I know based on my training and experience that JIMENEZ's businesses are

located in communities with many people that work in seasonal agricultural work. I spoke with

a representative from Intermex,that said in general, Intermex agents that operate in agricultural

communities in Oregon and Washington send more wires in the summer because of the increased

agricultural and construction work. Table 2 is a summary of wire transfers sent from the Los

Tapatios Market Milton-Freewater businesses, per month, between2017 and May 2020. Based

on my training and experience, I would expect to see more seasonal variation between wires sent

in the summer and wires sent in the winter. For example, the Milton-Freewater Los Tapatios

business processed53 wires in May of2020 and 52 wires in November of 2019.

   Table 2
   Year                         Month         Wires Sent
   2017                         July          11
   2017                         Au2ust        32
   2017                         September     32
   2017                         October       39
   2017                         November      27
   2017                         December      38
   2018                         January       23
   2018                         February      18
   2018                         March         42
   2018                         April         31
   2018                         May           33
   2018                         June          93

l 3l   Approximately 1,657 ofthe total wires of$1,000 were sent from the Los Tapatios Markets.
Page 12 -Affidavit of Special Agent Raymon Gragg                              USAO Version Rev. July 2015
        Case 3:20-mc-00623        Document 1       Filed 06/25/20      Page 14 of 113




 2018                 July          37
 2018                 August        48
 2018                 September     48
 2018                 October       45
 2018                 November      31
 2018                 December      38
 2019                 January       40
 2019                 February      34
 2019                 March         38
 2019                 April         39
 2019                 May           48
 2019                 June          70
 2019                 July          44
 2019                 August        36
 2019                 September     43
 2019                 October       47
 2019                 November      52
 2019                 December      43
 2020                 January       30
 2020                 February      33
 2020                 March         52
 2020                 April         37
 2020                 May           53
 Average                            40


        31.   Los Tapatios Market in Milton-Freewater is one of six non-bank MSBs, located

Milton-Freewater, that provided international wire transfer services between 2017 and 2020. Los

Tapatios Market in Walla Walla is one of three non-bank MSBs located in Walla Walla that

provided international wire transfer services between 2017 and 2020.

        32.   I spoke with a representative from Intermex that said most customers send about

two wires per month. I know from my training and experience that many people are paid in

consistent intervals, weekly, bi-weekly, or monthly. JIMENEZ's businesses sent a large volume

of wire transfers and amount of money throughout the month. JIMENEZ's businesses sent wires

consistently throughout most months. Based on my training and experience, JIMENEZ's

frequency of wire transfers during any given month is inconsistent with the industry and may be

Page 13-Affidavit of Special Agent Raymon Gragg                 USAO Version Rev. July2015
                   Case 3:20-mc-00623             Document 1         Filed 06/25/20        Page 15 of 113




          an indicator of money laundering activity. For example, in July of2019 JIMENEZ's businesses

          sent an average of 35 wires per day, and on 25 of the 31 days in July, JIMENEZ's businesses

          wired at least 26 wires or about 75% of the average wire transfer activity.

                  33.      I reviewed all of the wire transfers sent from JIMENEZ's businesses in Milton-

          Freewater and Walla Walla over a 3 year period spanning March 31, 2017 to May 31, 2020. In

          my review, I identified clusters of wires that were sent in rapid succession, were equal or greater

          than $500, and that were sent to Mexico. Based on my training and experience, these factors

          taken together suggest that the wires may be linked to money laundering and are considered

          suspicious. I identified more than 750 examples of wire transfers that were equal or greater

          than $500, and were sent to Mexico, and were sent less than 10 minutes before or after another

          qualifying wire transfer. 4 The suspicious clusters of wires occurred approximately one or more

          times per week, consistently between March 31, 2017 and May 31, 2020.

                  34.      Table 3 contains data from an example of a suspicious cluster from the Walla

          Walla store. Here, two wire transfers were sent from JIMENEZ' s Walla Walla store on

          December 3, 2019 three minutes apart.

Table 3
 Send Date &         MfCN          lntermex Agent         Paying            Payee Name            Sender Name              Amount
 Time (F.81)                                            Agent State
12/3/19 9:24 PM 018120842222         Los Tapatios        Michoacan      Anita Lugo               Jose Ignacio            $1,000.00
                                     Market Walla                       Rodriguez                Sanchez Oribio
                                        Walla
12/3/19 9:27 PM 018120842324         Los Tapatios        Michoacan      Anita Lugo               Adriana Tello           $1,000.00
                                     Market Walla                       Rodriguez                Coria
                                        Walla




          4
           The majority of the 750 examples consistedofclustersoftwo wire transfers. Otherclusters consistedofthree or
          fourwire transfers.
          Page 14-Affidavit of Special Agent Raymon Gragg                          USAO Version Rev. July 2015
       Case 3:20-mc-00623            Document 1        Filed 06/25/20      Page 16 of 113




       35.      I believe that this cluster represents a potential example of the "Many to Many"

money laundering process because:

             a) The wire records indicate that two separate people sent identical sums of money

                to the same person in Michoacan. None of the surnames match.

             b) The address entered for Jose Ignacio Sanchez Oribio, listed as 107 Williak St.,

                Walla Walla, WA, is not a real address.

             c) I reviewed JIMENEZ' s deposits to the Los Tapatios Columbia Bank accounts

                ending 4962 and 4970, in the weeks before and after these transactions. No

                checks written to or from Jose Ignacio Sanchez Oribio or Anita Lugo Rodriguez

                appear in the bank records.

             d) I reviewed Intermex records from the CheckDirect terminal at JIMENEZ's Los

                Tapatios businesses. No checks were used to purchase wire transfers via

                CheckDirect from Jose Ignacio Sanchez Oribio or Anita Lugo Rodriguez.

             e) The absence of a check from these individuals suggests that the wire transfers

                were funded with cash.

             t) The transactions appear structured to avoid potential MSB reporting requirements.

             g) No report of suspicious activity (structuring) was filed on this transaction.

       36.      Table 4 contains data from an example of a suspicious cluster from the Walla

Walla store. Here, two wires transfers were sent from JIMENEZ's Walla Walla store on October

30, 2019 two minutes apart.

I II

II I


Page 15-Affidavit of Special Agent Raymon Gragg                     USAO Version Rev. July2015
               Case 3:20-mc-00623          Document 1      Filed 06/25/20      Page 17 of 113




Table 4
 Send Date &          MI'CN       .Intermex Agent      Paying       Payee Name       Sender Name         Amount
  Time (FS1)                                           Agent
                                                        State
                                      Los Tapatios   Michoacan Blanca Celia          Moises Soto       $1,000.00
10/30/19 8:31 PM   67199172688        Market Walla             Medina Toscano        Colin
                                         Walla
                                      Los Tapatios   Michoacan Bertha Alicia         Leticia           $1,000.00
10/30/19 8:33 PM 67199172698          Market Walla             Toscano Medina        Castillo
                                         Walla


             37.      I believe that this cluster represents a potential example of the "Many to Many"

      money laundering process because:

                   a) The wire records indicate that two separate people sent identical sums of money

                      to two people in Michoacan. None of the surnames match.

                   b) I reviewed JIMENEZ's deposits to the Los Tapatios Columbia Bank accounts

                      ending 4962 and 4970, in the weeks before and after these transactions. No

                      checks written to or from Moises Soto Colin and Leticia Castillo appear in the

                      bank records.

                   c) I reviewed Intermex records from the CheckDirect terminal atJIMENEZ's Los

                      Tapatios businesses. No checks were used to purchase wire transfers via

                      CheckD:irect from Moises Soto Colin and Leticia Castillo.

                   d) The absence of a check from these individuals suggests that the wire transfers

                      were funded with cash.

             38.      Table 5 contains data from an example of a suspicious cluster from the Walla

      Walla store. Here, two wire transfers were sent from JIMENEZ's Walla Walla store on

      September 29, 2019 seven minutes apart.


      Page 16-Affidavit of Special Agent Raymon Gragg                   USAO Version Rev. July2015
                  Case 3:20-mc-00623           Document 1          Filed 06/25/20   Page 18 of 113




Table 5
 Send Date &             MfCN         In term ex Agent      Paying    Payee Name          Sender Name         Amount
 Time (ES1)                                                 Agent
                                                             State
                                     Los Tapatios Market   Michoacan Rosa Maria         Maria Guadaloupe      $2,000.00
9/29/19 5:07 PM     N306995563           Walla Walla                 Martinez Farias    Escalante
                                     Los Tapatios Market   Michoacan    Olivera Morfm   Moises Escalante      $2,000.00
9/29/19 5:14 PM     N306998660           Walla Walla                    Rosalba         Escalante



                  39.      I believe that this cluster represents a potential example of the "Many to Many"

          money laundering process because:

                        a) The wire records indicate that two separate people sent identical sums of money

                           to two people in Michoacan.

                        b) I reviewed JIMENEZ' s deposits to the Los Tapatios Columbia Bank accounts

                           ending 4962 and 4970, in the weeks before and after these transactions. No

                           checks written to or from Maria Guadalupe Escalante and Moises Escalante

                           Escalante appear in the bank records.

                        c) I reviewed Intermex records from the CheckDirect terminal atJIMENEZ's Los

                           Tapatios businesses. No checks were used to purchase wire transfers via

                           CheckDirect from Maria Guadalupe Escalante and Moises Escalante Escalante.

                        d) The absence of a check from these individuals suggests that the wire transfers

                           were paid for in cash.

                  40.      Table 6 contains data from an example of a suspicious cluster from the Milton-

          Freewater store. Here, two wire transfers sent from JIMENEZ's Milton-Freewater business on

          September 18, 2019 one minute apart.

          I II


          Page 17-A:ffidavit of Special Agent Raymon Gragg                   USAO Version Rev. July2015
               Case 3:20-mc-00623            Document 1        Filed 06/25/20      Page 19 of 113




Table 6
 Send Date &           MfCN         Intermex Agent        Paying   Payee Name           Sender Name         Amount
 Time (FS1)                                               Agent
                                                           State
9/18/19 7:25 PM 1115197392 Los Tapatios Market           Michoacan Karina Meza        Jacqueline Lara    $ 1,220.00
                            Milton-Freewater                       Rodriguez          Medina
9/18/19 7:26 PM      1115197422 Los Tapatios Market      Michoacan Martha Lara        Fernando Lemus     $1,220.00
                                 Milton-Freewater                  Medina



               41.      I believe that this cluster represents a potential example of the ''Many to Many"

      money laundering process because:

                     a) The wire records indicate that two separate people sent identical sums of money

                        to two people in Michoacan.

                     b) I reviewed JIMENEZ's deposits to the Los Tapatios Columbia Bank accounts

                        ending 4962 and 4970, in the weeks before and after these transactions. No

                        checks written to or from Jacqueline Lara Medina or Fernando Lemus appear in

                        the bank records.

                     c) I reviewed Intermex records from the CheckD:irect terminal atJIMENEZ's Los

                        Tapatios businesses. No checks were used to purchase wire transfers via

                        CheckDirect from Jacqueline Lara Medina or Fernando Lemus.

                     d) The absence of a check from these individuals suggests that the wire transfers

                        were paid for in cash.

                     e) The transactions appear structured to avoid potential reporting requirements.

                     f) No report of suspicious activity (structuring) was filed on this transaction.

      I! I

      I II


      Page 18-A:ffidavit of Special Agent Raymon Gragg                      USAO Version Rev. July 2015
                 Case 3:20-mc-00623            Document 1         Filed 06/25/20    Page 20 of 113




                 42.      Table 7 contains data from an example of a suspicious cluster from the Milton-

        Freewater. Here, two wire transfers were sent from JIMENEZ's Milton-Freewater store on

        September 8, 2017 within the same minute.

Table 7
 Send Date &           MfCN         Intermex Agent      Paying        Payee Name       Sender Name         Amount
  Time (FS'I)                                           Agent
                                                         State
9/8/17 7:19 PM N198955612           Los Tapatios        Jalisco      Johanna Soto     Juan Miguel        $1,134.00
                                    Market Milton-                   Acosta           Arambula Silva
                                     Freewater
9/8/17 7:19 PM   N198955672         Los Tapatios        Jalisco      Manuel Silva     Hector Emilio      $ 1,000.00
                                    Market Milton-                   Aguirre          Silva Ruelas
                                     Freewater


                 43.      I believe that this cluster represents a potential example of the ''Many to Many"

        money laundering process because:

                       a) The wire records indicate that two separate people sent money to two people in

                          Jalisco. None of the surnames match.

                       b) The address entered for Juan Miguel Arambula Silva of 84085 Hwy 11 Milton-

                          Freewater, OR is not a real address.

                       c) I reviewed JIMENEZ's deposits to the Los Tapatios Community Bank accounts

                          ending 8965 and 8973, in the weeks before and after these transactions. No

                          checks written to or from from Juan Miguel Arambula Silva or Hector Emilio

                          Silva Ruelas appear in the bank records.

                       d) I reviewed Intermex records from the CheckDirect terminal at JIMENEZ' s Los

                          Tapatios businesses. No checks were used to purchase wire transfers via

                          CheckDirect from from Juan Miguel Arambula Silva or Hector Emilio Silva

                          Ruelas.

         Page 19-Affidavit of Special Agent Raymon Gragg                      USAO Version Rev. July2015
                 Case 3:20-mc-00623           Document 1           Filed 06/25/20        Page 21 of 113




                       e) The absence of a check from these individuals suggests that the wire transfers

                          were paid for in cash.

                 44.      Table 8 contains data from an example of a suspicious cluster from the Milton-

        Freewater store. Here, two wire transfers were sent from JIMENEZ's Milton-Freewater store on

        January 7, 2019 four minutes apart.

Table 8
 Send Date &       MfCN          Intermex Agent         Paying          Payee Name          Sender Name       Amount
  Time (FS1)                                          Agent State
1/7/19 2:49 PM   197559048      Los Tapatios Market      Jalisco       Julia Rodriguez     Rigoberto Amaral   $1,000.00
                                 Milton-Freewater                                          Hernandez
1/7/19 2:53 PM   197559487      Los Tapatios Market      Jalisco       Julia Rodriguez     Rigoberto Amaral   $1,000.00
                                 Milton-Freewater                                          Hernandez


                 45.      I believe that this cluster represents a potential example of the ''Many to Many"

        money laundering process because:

                       a) The wire records indicate that one person sent two wires to the same person in

                          Jalisco, but none of the surnames match.

                       b) I reviewed JIMENEZ's deposits to the Los Tapatios Community Bank accounts

                          ending 8965 and 8973, in the weeks before and after these transactions. No

                          checks written to or from Rigoberto Amaral Hernandez appear in the bank

                          records.

                       c) I reviewed Intermex records from the Check:Direct terminal at JIMENEZ's Los

                          Tapatios businesses. No checks were used to purchase wire transfers via

                          Check:Direct from Rigoberto Amaral Hernandez.

                       d) The absence of a check from these individuals suggests that the wire transfers

                          were paid for in cash.
        Page 20-Affidavit of Special Agent Raymon Gragg                       USAO Version Rev. July 2015
        Case 3:20-mc-00623            Document 1        Filed 06/25/20      Page 22 of 113




             e) The transactions appear structured to avoid potential reporting requirements.

             f)   No report of suspicious activity (structuring) was filed on this transaction.

                                  Results of June 24, 2020 Search

       46.        Based on my training and experience I have become familiar with methods used

by money launderers to smuggle, safeguard, collect and launder drug proceeds.

       47.        Money launderers for drug traffickers amass large proceeds, including currency

and items of value, such as jewelry, from the illegal sale of controlled substances that they

attempt to legitimize. To accomplish these goals, drug traffickers launder money through money

services businesses. Persons involved in money laundering keep records relating to these

activities for future reference, including Federal and State tax records; loan records; mortgages,

deeds, titles, certificates of ownership, and registration of documents; records disclosing

investments and securities; safe deposit box rental records and keys and photographs. I know

from my training and experience that items of value are often concealed by persons involved in

money laundering from drug trafficking inside of safes, lock boxes, and other secure locations

within their residences, outbuildings, and vehicles.

       48.        I know that money launderers use mobile electronic devices including cellular

telephones, for ready access to their suppliers and clientele for the purpose of maintaining their

illegal business. Such equipment often contains recorded evidence of these illegal activities.

       49.        I know that money launderers for drug traffickers frequently try to conceal their

identities by using fraudulent names and identification cards. Once identities have been created

or stolen from other citizens, clandestine manufacturers will use those identifications to falsify

records such as Department of Motor Vehicle and phone records for the purpose of theft of

services and to evade detection by law enforcement.
Page 21-A:ffidavit of Special Agent Raymon Gragg                     USAO Version Rev. July 2015
         Case 3:20-mc-00623         Document 1        Filed 06/25/20      Page 23 of 113




        50.    I know that money launders for drug traffickers often have frrearms or other

weapons in their possession, that is, on their person, and/or at their businesses, residences,

storage lockers, and/or vehicles, frrearms, and other weapons, which are used to protect and

secure their property.

        51.     I am aware that the courts have recognized that unexplained wealth is probative

evidence of crimes motivated by greed, in particular, illegal trafficking in narcotics. One of the

roles of money launderers for drug traffickers is to conceal the unexplained wealth from illegal

trafficking.

        52.    On June 24, 2020, during the execution of the warrant of for evidence of crimes

related to food stamp retailer fraud, officers developed the following additional information in

support of the money laundering investigation:

        53.    Pursuant to the search of JIMENEZ' person, agents with the Federal Bureau of

Investigation fingerprinted JIMENEZ. Agent Sean Kennedy ran the fmgerprints on a Mobile

Biometric Application.     The fmgerprints matched Department of Homeland Security (DHS)

records for a Oscar Jimenez-Medina, reported apprehended by DHS during an enforcement action

on May 15, 2002. Based on this information, it appears JIMENEZ is in the United States illegally

and is currently living under an assumed name.

Suspicious Bag and Contents

        54.    At the time agents stopped JIMENEZ in his GMC Sierra to execute the warrant,

JIMINEZ had this bag, and its contents, in his possession:

II!


Page 22-Affidavit of Special Agent Raymon Gragg                    USAO Version Rev. July2015
        Case 3:20-mc-00623          Document 1       Filed 06/25/20      Page 24 of 113




       55.     The bag contains bulk cash in the total amount of $21,791.00, some jewelry,

receipts, and five cell phones. Based on my training and experience, individuals who assist drug

traffickers in money laundering will use multiple, and possible secret, cell phones to

communicate with the drug traffickers and others who assist in coordinating the delivery of bulk

cash or other aspects of the money laundering.

       56.     JIMENEZ's regular personal cell phone was located separately on his person.

       57.     A Walla Walla Police Officer who is a Certified Controlled Substance Dog

Handler and his certified controlled substance detection dog, responded to the Milton Freewater

Los Tapitos located at 84256 Highway 11. Detective Hubel with the Pendleton Police

Department prepared a "line" of 6 boxes of similar size and appearance. The bag containing the

banker bags of currency, 5 cellphones, jewelry, receipts and other items was placed underneath

 one of the 6 boxes. The Certified Controlled Substance Dog Handler and his certified

 controlled substance detection dog were not in the immediate area when Detective Hubel set up

Page 23-Affidavit of Special Agent Raymon Gragg                   USAO Version Rev. July2015
        Case 3:20-mc-00623          Document 1        Filed 06/25/20       Page 25 of 113




 the 6 boxes. The Handler knew which box contained the bag.

       58.     When they entered the area, the Certified Controlled Substance Dog Handler

deployed his certified controlled substance detection dog on the line of six boxes. The Certified

Controlled Substance Dog Handler told Detective Hubel that his certified controlled substance

detection dog alerted, in the manner he is trained, to the presence of the odor of controlled

substance on the box that concealed the bag containing the banker bags of currency, 5

cellphones, jewelry, receipts and other items. The detection dog alerted two times, during

separate trips down the line of boxes. The certified controlled substance detection dog did not

alert to any of the other five boxes in the line. The Certified Controlled Substance Dog Handler

and his certified controlled substance detection dog's qualifications and training, are set f01th in

Exhibit 2, attached hereto and incorporated herein.

        59.    I know from my training and experience that certified controlled substance

detection dogs are trained to react to the odor of controlled substances, and that such evidence

may be found on drug proceeds or instrumentalities. Based on the positive canine examination

results and other observations discussed in more detail above, I have probable cause to believe,

and do believe, that a search of the bag containing the banker bags of currency, 5 cellphones,

jewelry, receipts and other items will yield evidence of contraband, fruits, and instrumentalities

of violations of federal criminal money laundering statutes described above.

Firearms

        60.    Based on my training and experience, I know that money launders for drug

traffickers often have firearms or other weapons in their possession, that is, on their person,

and/or at their businesses, residences, storage lockers, and/or vehicles, firearms, and other

weapons, which are used to protect and secure their property. During the search pursuant to the
Page 24-Affidavit of Special Agent Raymon Gragg                USAO Version Rev. July 2015
        Case 3:20-mc-00623          Document 1        Filed 06/25/20      Page 26 of 113




warrant, the following firearms were located:

       a.      One (1) Colt 1911 .45 cahber pistol, serial no. 459614. Located in Jimenez's
residence on top of a hutch. Reported stolen out of King County, Washington.

       b.      One (1) Smith and Wesson SD40 VE .40 cahber pistol, serial no. FYJ9394.
Located in safe in Jimenez's business, Los Tapatios, Milton-Freewater, Oregon.

        c.     One (1) Taurus PTlll G2 9mm cahber pistol, serial no. TI091821. Located in
safe in Jimenez's business, Los Tapatios, Milton-Freewater, Oregon. Reported stolen out of
Milton-Freewater Police Department, Milton-Freewater, Oregon.

      d.      One (1) Ruger LC9s 9mm caliber pistol, serial no. 453-68087. Located in safe in
Jimenez's business, Los Tapatios, Milton-Freewater, Oregon


                                            Conclusion

       61.     Based on the foregoing, I have probable cause to believe that Miguel Jimenez has

committed and is committing violations of Title 18 U.S.C. § 1956(h) (Money Laundering

Conspiracy) and Title 18 U.S.C. § 1956(a)(2) (International Transportation Offense), and I

believe there is probable cause to believe that evidence of violations of Title 18 U.S.C. §

1956(h) (Money Laundering Conspiracy) and Title 18 U.S.C. § 1956(a)(2) (International

Transportation Offense), consisting of the items set forth in Attachment B (Items to be Sought

and Seized) will be found in the black bag, its contents, and the firearms.

       62.     I therefore request that the court issue a warrant authorizing a seizure of the

above items more fully described in Attachment B hereto, incorporated herein by reference, and

the seizure of any such items found therein. An affidavit in support of authority to search the

items identified in Attachment B will be submitted at a later date.

       63.     Prior to being submitted to the Court, this affidavit, the accompanying

application, and the requested search warrant were all reviewed by Assistant United States

Attorney (AUSA) Donna Maddux, and AUSA Donna Maddux advised me that in her opinion the
Page 25-Affidavit of Special Agent Raymon Gragg      USAO Version Rev. July2015
         Case 3:20-mc-00623           Document 1        Filed 06/25/20      Page 27 of 113




 affidavit and application are legally and factually sufficient to establish probable cause to support

 the issuance of the requested warrant.

                                          Request for Sealing

        64.     I further request that the Court issue an order sealing, until further order of the

 Court, all papers submitted in support of the requested search warrant, including the application,

 this affidavit, and the requested search warrant. I believe that sealing these documents is

 necessary because the information to be seized is relevant to an ongoing investigation, and any

 disclosure of the information at this time may endanger the life or physical safety of an

 individual, cause flight from prosecution, cause destruction of or tampering with evidence, cause

 intimidation of potential witnesses, or otherwise seriously jeopardize an investigation

                                                       Sworn by Phone IA W Fed. R. Crim P. 4.
                                                       RAYMON GRAGG
                                                       Special Agent, IRS-CI
                                                                                                      u(;_/(2'
                                                                                                          ~

        Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at /b, °(~

~-June~~2020.




 Page 26-Affidavit of Special Agent Raymon Gragg                     USAO Version Rev. July 2015
        Case 3:20-mc-00623        Document 1       Filed 06/25/20     Page 28 of 113




                                     ATTACHMENT A

                                  Property to Be Searched

    The property to be searched is in evidence at the Oregon State Police Command Center, 618
Airport Road, Pendleton, OR, and described as follows:

   1. The black bag and the contents of the black bag found in the blue 1994 GMC Sierra,
      bearing Oregon License Plate 561CET, assigned VIN (Vehicle Identification Number)
      No. 1GTGK29F2RE505579 on June 24, 2020, during the execution of Search Warrant
      3:20-mc-609 A-4. The contents of the black bag include jewelry, five cellphones and
      U.S. currency, receipts and other documents and items.

       An image of the black bag and the items contained in the bag is provided below:




 Page - 1 -Attachment A                                       USAO Version Rev. July2015
      Case 3:20-mc-00623        Document 1      Filed 06/25/20     Page 29 of 113




  1. Colt 1911 .45 caliber pistoi serial no. 459614 found on June 24, 2020, during the
     execution of Search Warrant 3:20-mc-609 A-2 in Jimenez's residence on top of a hutch.




  2. Taurus PTlll G2 9mm cahber pistoi serial no. T1091821 found during the execution of
     Search Warrant 3 :20-mc-609 A-1 in a safe in Jimenez's business in Milton-Freewater,
     Oregon:




Page - 2 -Attachment A                                     USAO Version Rev. July 2015
      Case 3:20-mc-00623        Document 1      Filed 06/25/20     Page 30 of 113




  3. Smith and Wesson SD40 VE .40 caliber pistol, serial no. FYJ9394 found during the
     execution of Search Warrant 3:20-mc-609 A-1 in a safe in Jimenez's business in Milton-
     Freewater, Oregon:




  4. Ruger LC9s 9mm caliber pistol, serial no. 453 found during the execution of Search
     Warrant 3:20-mc-609 A-1 in a safe in Jimenez's business in Milton-Freewater, Oregon:




Page - 3 -Attachment A                                     USAO Version Rev. July 2015
        Case 3:20-mc-00623          Document 1       Filed 06/25/20      Page 31 of 113




                                       ATTACHMENTB

                                     Property to Be Seized

       The items to be seized are those items in evidence at the Oregon State Police Command

Center, 618 Airport Road, Pendleton, OR, found during the execution of Search Warrant 3:20-

mc-609 A-1, Search Warrant 3:20-mc-609 A-2, and Search Warrant 3:20-mc-609 A-4 that

contain evidence, contraband, fruits, and instrumentalities of violations of 18 U.S.C. § 1956(h)

Money Laundering and 18 U.S.C. § 1956(a)(2) International Money Laundering. The items to

be seized cover the period of January 1, 2018, through the date of the execution of the search

warrant. They are further described as follows:

    1. The black bag and the contents of the black bag found in the blue 1994 GMC Sierra,
       bearing Oregon License Plate 561CET, assigned VIN (Vehicle Identification Number)
       No. 1GTGK29F2RE505579 on June 24, 2020, during the execution of Search Warrant
       3:20-mc-609 A-4. The contents of the black bag include jewelry, five cellphones and
       U.S. currency in the amount of $21,791.00, receipts and other documents and items. An
       image of the black bag and the items contained in the bag is provided below:




 Page - 1 -Attachment B                                          USAO Version Rev. July 2015
      Case 3:20-mc-00623        Document 1       Filed 06/25/20    Page 32 of 113




  2. Colt 1911 .45 cahber pistol, serial no. 459614 found on June 24, 2020, during the
     execution of Search Warrant 3:20-mc-609 A-2 in Jimenez's residence on top of a hutch.




  3. Taurus PTl 11 G2 9mm cahber pistol, serial no. T1091821 found on June 24, 2020,
     during the execution of Search Warrant 3:20-mc-609 A-1 in a safe in Jimenez's business
     in Milton-Freewater,~ Orego.11:




Page - 2 -Attachment B                                     USAO Version Rev. July2015
      Case 3:20-mc-00623        Document 1       Filed 06/25/20     Page 33 of 113




  4. Smith and Wesson SD40 VE .40 caliber pistoL serial no. FYJ9394 found on June 24,
     2020, during the execution of Search Warrant 3 :20-mc-609 A-1 in a safe in Jimenez's
     business in Milton-Freewater,




  5. Ruger LC9s 9mm caliber pistol, serial no. 453 found on June 24, 2020, during the
     execution of Search Warrant 3 :20-mc-609 A-1 in a safe in Jimenez's business in Milton-
     Freewater, Oregon:




Page - 3 -Attachment B                                      USAO Version Rev. July2015
                       Case 3:20-mc-00623                  Document 1             Filed 06/25/20         Page 34 of 113
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                     __________     of Oregon
                                                                District of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.      3:20-mc-00609 A-F
   The person of Miguel Jimenez, and the premises,                           )
properties, and vehicles as described in Attachments A-1                     )
                       through A-6
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  as described in Attachments A-1 through A-6 hereto,

located in the                                    District of                    Oregon                 , there is now concealed (identify the
person or describe the property to be seized):
  The information and items set forth in Attachment B hereto.                                          Cert
                                                                                                          if
                                                                                                           iedt
                                                                                                              obeatruea
                                                                                                                      ndcor
                                                                                                                          rec
                                                                                                                            t
                                                                                                       copyofor
                                                                                                              igi
                                                                                                                nalf
                                                                                                                   il
                                                                                                                    edi
                                                                                                                      nthi
                                                                                                                         sDist
                                                                                                                             ri
                                                                                                                              ct
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):Da
                                                                                        ted:06/18/2020
               ✔
               u evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed; MARYL.MORAN,Cl
               u
                                                                                                       e
                                                                                                       rkofCour
                                                                                                              t
                                                                                                       U.
                                                                                                        S.Di
                                                                                                           st
                                                                                                            ri
                                                                                                             ctCour
                                                                                                                  tofOr
                                                                                                                      egon
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
                                                                                     By:s/J. Prowell

          The search is related to a violation of:                                                     Pa
                                                                                                        ges       1                   ough 34
                                                                                                                                    Thr
             Code Section                                                               Offense Description
        7 U.S.C. § 2024                           Unauthorized Use, Transfer, Acquisition, Alteration, or Possession of Benefits;
        18 U.S.C. §§ 641, 1343                    Theft of Government Funds; Wire Fraud.

          The application is based on these facts:
        See affidavit which is attached hereto and incorporated herein by this reference.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                              John Sherman, USDA Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                         12:32
           Telephone at _______a.m./p.m.              (specify reliable electronic means).


Date:            06/18/2020
                                                                                                         Judge’s signature

City and state: Portland, Oregon                                              Hon. Stacie F. Beckerman, United States Magistrate Judge
                                                                                                                        Exhibit 1
                                                                                                       Printed name and title

                                                                                                                     Page 1 of 79
            Case 3:20-mc-00623        Document 1      Filed 06/25/20     Page 35 of 113




DISTRICT OF OREGON, ss:                AFFIDAVIT OF JOHN E. SHERMAN


                     Affidavit in Support of an Application Under Rule 41
                                     for a Search Warrant

       I, John E. Sherman, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.       I am a Special Agent with the Office of Inspector General, U.S. Department of

Agriculture. I have been so employed since February 6, 2005. I am responsible for conducting

criminal investigations pertaining to fraud, waste, and abuse in connection with programs

administered by the United States Department of Agriculture (USDA) and enforcement of 7

U.S.C. § 2024, related to Food Stamp Fraud. I have successfully completed the Criminal

Investigator Training Program (CITP) at the Federal Law Enforcement Training Center (FLETC)

in Glynco, Georgia. I have received additional training in financial investigations from FLETC.

I have also received additional training in interviews and interrogations, covert electronic

surveillance, and other law enforcement skills from a variety of federal, local and state law

enforcement entities. I have previously served as a Special Agent with the Naval Criminal

Investigative Service (NCIS). I have also previously served as an Intelligence Research

Specialist for the Drug Enforcement Administration, a Correctional Officer for the State of

Oregon, and a Reserve Deputy for the Yamhill County Sheriff’s Office.

       2.       I submit this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the premises located at the following

locations (hereinafter “Premises”):

///


 Page 1 – Affidavit of John E. Sherman                            USAO Version Rev. July 2015



                                                                                     Exhibit 1
                                                                                  Page 2 of 79
            Case 3:20-mc-00623       Document 1       Filed 06/25/20      Page 36 of 113




       A-1 The commercial property located at 84256 Highway 11, Milton-Freewater, Oregon

       A-2 The residential property located at 616 NE 9th Court, Milton-Freewater, Oregon

       A-3 The 2007 Chevrolet Avalanche bearing Oregon License Plate CU11800

       A-4 The 1994 GMC Sierra bearing Oregon License Plate 561CET

       A-5 The 2010 Nissan Rogue bearing Washington License Plate 769ZVZ

       A-6 The person of Miguel Jimenez


as described in Attachments A-1 through A-6 hereto, for evidence, contraband, fruits, and

instrumentalities of violations of 7 U.S.C. § 2024 (Unauthorized Use, Transfer, Acquisition,

Alteration, or Possession of Benefits), 18 U.S.C. § 641 (Theft of Government Funds), and 18

U.S.C. § 1343 (Wire Fraud). As set forth below, I have probable cause to believe that such

property and items, as described in Attachment B, are currently located at the Premises.

       3.       This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

set forth in this affidavit are based on my own personal knowledge, knowledge obtained from

other individuals during my participation in this investigation, including other law enforcement

officers, interviews of witnesses, a review of records related to this investigation,

communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

                           Background: The Federal SNAP Program

       4.       The Supplemental Nutrition Assistance Program, known as SNAP, is a federal

program that provides nutrition benefits to low-income individuals and families. SNAP is

///

 Page 2 – Affidavit of John E. Sherman                             USAO Version Rev. July 2015



                                                                                      Exhibit 1
                                                                                   Page 3 of 79
             Case 3:20-mc-00623      Document 1      Filed 06/25/20     Page 37 of 113




administered by the United States Department of Agriculture, under the Food and Nutrition

Service. SNAP benefits are limited for use at stores to purchase approved food items.

       5.        In 1998, the United States Department of Agriculture (USDA), through the State

of Oregon Department of Human Services (DHS) Children, Adults and Families Division (CAF),

converted from a traditional paper food stamp coupon system to what is known as an Electronic

Benefit Transfer (EBT) card. The EBT card is an access device within the meaning of Title 18,

United States Code, Section 1029(e)(1), in that it is a card containing a series of numbers which

can be used to obtain things of value, specifically, eligible food items under the SNAP program.

       6.        As of October 1, 2008, the official name of the federal Food Stamp Program

changed to the Supplemental Nutrition Assistance Program (SNAP). Most people continue to

refer to the program and related benefits as the Food Stamp Program and food stamp benefits

respectively.

        7.       To become eligible to participate in the SNAP program as an authorized retailer,

store owners are required to complete, sign, and submit to the USDA Food and Nutrition Service

a Food Stamp Program Application for Stores. To access the electronic funds on the EBT card,

authorized vendors are provided with a “point of sale device” (POS), which serves to debit

recipients’ SNAP account for the cash value of eligible food items purchased.

        8.      To administer Federal program benefits, the State of Oregon DHS uses an online

magnetic card EBT system. Online systems use the existing card technology developed by

financial institutions and credit card companies. DHS provides a plastic EBT card, also referred

to as the Oregon Trail Card, to SNAP recipients. The EBT card (the Oregon Trail Card) has a

magnetic strip containing basic information necessary to make food purchases. At an authorized


 Page 3 – Affidavit of John E. Sherman                           USAO Version Rev. July 2015



                                                                                    Exhibit 1
                                                                                 Page 4 of 79
             Case 3:20-mc-00623       Document 1       Filed 06/25/20      Page 38 of 113




vendor, the recipient presents the card and enters a personal identification number (PIN) into a

POS terminal. The POS terminal communicates with a central database that maintains recipient

account balance information. The central database verifies the amount of benefits available,

authorizes the transaction, and deducts the purchase amount from the recipient’s account. The

system also calculates cumulative SNAP sales for each retailer, and authorizes payment

electronically to the retailer’s bank account. In Oregon, EBT transactions involve interstate

transfer of information via wire, specifically the transfer of electronic information to and from

the states of Oregon and Wisconsin and/or Oregon and Arizona, which are the location of the

primary computer servers that service the SNAP program for Oregon and several other

states. The SNAP Program is funded by the USDA, and administered through the State of

Oregon DHS.

        9.      The eligibility determination and issuance of benefits are regulated by Oregon

DHS policy, Oregon Revised Statues and Oregon Administrative Rule and Code of Federal

Regulations. The amount of SNAP benefits received by a recipient or household is based on a

means test, including an income and expense analysis. Benefits are typically issued monthly

and are directly deposited to the SNAP recipient’s EBT card account.

                                           Applicable Law

       10.       The laws at issue in this investigation are as follows:

       a.        Title 7 U.S.C. § 2024(b)(1): Unauthorized Use, Transfer, Acquisition, Alteration,

or Possession of Benefits, makes it illegal to use, transfer, acquire, or possess supplemental

nutrition assistance benefits in any manner contrary to that chapter or the regulations issued

pursuant to that chapter.


 Page 4 – Affidavit of John E. Sherman                              USAO Version Rev. July 2015



                                                                                     Exhibit 1
                                                                                  Page 5 of 79
            Case 3:20-mc-00623      Document 1       Filed 06/25/20     Page 39 of 113




       b.       Title 7 U.S.C. § 2024(c): Presentation for Payment or Redemption of Benefits

that have been Illegally Received, Transferred or Used, makes it a felony for an individual to

present, or cause to be presented, supplemental nutrition assistance benefits for payment or

redemption of a value of $100 or more.

       c.       Title 18 U.S.C. § 641: Public Money, Property or Records (Theft of Government

Funds), makes it illegal to embezzle, steal, purloin, or knowingly convert to his use or the use of

another, any record, voucher, money or thing of value of the United States or any Department or

Agency thereof, or any property made or being made under contract for the United States or any

Department of Agency thereof.

       d.       Title 18 U.S.C. § 1343: Fraud by Wire makes it illegal for whoever, having

devised or intending to devise any scheme or artifice to defraud, or for obtaining money or

property by means of false or fraudulent pretenses or representations, to transmit or causes to be

transmitted by means of wire in interstate or foreign commerce, any writings, signals, signs,

pictures or sounds, for the purpose of executing such scheme or artifice.

                                      Statement of Probable Cause

       11.      I, with the assistance of the Internal Revenue Service and local law enforcement

officers, have been investigating Miguel Angel Jimenez (DOB 9/20/1964) of Milton-Freewater,

Oregon, for his involvement in criminally defrauding the United States through stealing public

money from the SNAP Program in Oregon. Jimenez has no known criminal history.

       12.      According to documents submitted to the US Department of Agriculture, Food

and Nutrition Service, Miguel Jimenez is the owner/operator of Los Tapatios Market, 84256

Highway 11, Milton-Freewater, Oregon, which is a local Hispanic-themed grocery store and


 Page 5 – Affidavit of John E. Sherman                            USAO Version Rev. July 2015



                                                                                    Exhibit 1
                                                                                 Page 6 of 79
          Case 3:20-mc-00623        Document 1       Filed 06/25/20     Page 40 of 113




meat market. Los Tapatios Market is an authorized SNAP retailer. Miguel Jimenez’s wife

(Co-conspirator 1 or CC1) and his daughter (Co-conspirator 2 or CC2) are listed as co-owners of

the Los Tapatios Market with Miguel Jimenez. On May 30, 2018, Co-Conspirator 3 (or CC3),

listed as the authorized representative for Los Tapatios, electronically submitted the

Supplemental Nutrition Assistance Program Application for Stores for Los Tapatios in Milton-

Freewater, Oregon. The application lists the email address for the store as

los_tapatios@outlook.com. Miguel Jimenez is also the listed co-owner of Los Tapatios Market

Llc, 114 S. 9th Ave, Walla Walla, Washington 99362, along with CC1. (Both of the Los Tapatios

Markets are also known as Carniceria Los Tapatios and Los Tapatios Market Llc).

       13.     Miguel Jimenez unlawfully permits persons to use their SNAP benefits at his

business terminal in Milton-Freewater in return for U.S. Currency, at an exchange rate of

approximately fifty (50) cents per one (1) dollar charged to the SNAP account. It is unlawful to

exchange SNAP benefits for cash per 7 U.S.C. § 2024 (Supplemental Nutrition Assistance

Program – Violations and Enforcement). Miguel Jimenez paid one individual to turn over

possession of their EBT Card to Jimenez in order to permit Jimenez to unlawfully use the SNAP

benefits at Jimenez’s discretion. Miguel Jimenez paid the individual fifty (50) cents per one (1)

dollar. As discussed below, the individual became a Cooperating Person in the investigation.

       14.     Miguel Jimenez and his wife, CC1, reside at 616 NE 9th Court, Milton-Freewater,

Oregon. Miguel Jimenez is the registered owner of the 2007 Chevrolet Avalanche bearing

Oregon License Plate CU11800 and the 1994 GMC Sierra bearing Oregon License Plate

561CET, based on records from the Oregon State Department of Motor Vehicles. Miguel

///


 Page 6 – Affidavit of John E. Sherman                           USAO Version Rev. July 2015



                                                                                    Exhibit 1
                                                                                 Page 7 of 79
         Case 3:20-mc-00623         Document 1      Filed 06/25/20     Page 41 of 113




Jimenez is also the registered owner of the 2010 Nissan Rogue bearing Washington License

Plate 769ZVZ, based on records from the Washington State Department of Licensing.

       15.     This investigation involves the use of a Cooperating Person (CP1). CP1 was

identified as a SNAP recipient conducting suspicious financial transactions at Los Tapatios.

CPI’s EBT transaction history showed large dollar SNAP transactions being conducted at Los

Tapatio as well as SNAP transactions that were done in even amounts. Based on my experience

and training, these are often indicators of SNAP trafficking. Blue Mountain Enforcement

Narcotics Team (BENT) Detectives and I interviewed CP1. CP1 confessed to exchanging

SNAP benefits for cash with Jimenez on many occasions for more than two years. CP1

identified Jimenez as the person that always conducted the transactions and that Jimenez usually

provide CP1 with half of the benefits’ value in cash. CP1 agreed to assist investigators in hopes

of receiving consideration for his/her unlawful conduct related to the selling of his/her SNAP

benefits. We did not make any promises of consideration to CP1. BENT later signed CP1 up

as a Confidential Reliable Informant (CRI). As of June 4, 2020, BENT has paid CP1 $690 in

compensation for his contributions to this investigation. CP1 has no known criminal history.

       At the time of the interview, on April 9, 2019, CP1’s SNAP Electronic Balance Transfer

(EBT) card was in Jimenez’s possession. CP1 told us that approximately 3 days before the

interview, CP1 sold $400 worth of benefits to Jimenez, who paid CP1 a total of $200 in cash

($150 on one day and $50 the following day). Acting on CP1’s own, without instructions from

law enforcement officers, CP1 retrieved the EBT card from Jimenez before Jimenez had used the

///

///


 Page 7 – Affidavit of John E. Sherman                          USAO Version Rev. July 2015



                                                                                   Exhibit 1
                                                                                Page 8 of 79
           Case 3:20-mc-00623       Document 1       Filed 06/25/20     Page 42 of 113




full $400 amount of benefits. Jimenez later asked CP1 to give him the EBT card, so that he

could use the remaining benefits. CP1 told Jimenez that CP1 already used the benefits and

would have to make up the difference to Jimenez the following month.

         16.   As part of this investigation, officers provided undercover Oregon Trail EBT

cards (UC EBT) to the CP1. The UC EBT cards were pre-loaded with SNAP benefits. As

detailed in the chart below, on nine (9) occasions, Jimenez paid the CP1 for SNAP benefits on

the UC EBT cards inside the Los Tapatios Market. On each occasion, the CP1 was searched

before and after the transaction, and followed to and from the market. In each case, officers

found no cash or contraband on the CP1. On each occasion, Jimenez purchased the SNAP

benefits on the UC EBT card from the CP1. Jimenez purchased UC EBT SNAP benefits

totaling $3,175.31 in nine transactions. Jimenez paid cash to CP1 when purchasing the SNAP

benefits on the UC EBT card on each of the 9 occasions. The amount Jimenez paid CP1 for the

SNAP benefits on the card is shown in the chart below under the column titled “Amount of

Cash.”

///

///

///

///

///

///

///




 Page 8 – Affidavit of John E. Sherman                           USAO Version Rev. July 2015



                                                                                   Exhibit 1
                                                                                Page 9 of 79
             Case 3:20-mc-00623                      Document 1           Filed 06/25/20                  Page 43 of 113




DATE         CARD NUMBER      AMOUNT OF CASH                 AMOUNT OF SNAP USED WHEN USED                WHERE USED                HOW MUCH PER TRANSACTION
    5/8/2019 5076930055412494 $20 (CP1 owed $220 to Jimenez)             $336.34
                                                                                              5/14/2019 WALMART PENDLETON      $92.91
                                                                                              5/14/2019 WALMART PENDLETON      $243.43
                                                                                                                        Total: $336.34

   5/21/2019 5076930055412494                           $50            $104.36
                                                                                              5/30/2019 LOS TAPATIOS               $69.64
                                                                                              5/31/2019 LOS TAPATIOS               $34.72
                                                                                                                            Total: $104.36

   7/18/2019 5076930057731735                          $200            $501.75
                                                                                              7/30/2019   LOS TAPATIOS              $198.87
                                                                                              7/30/2019   WALMART COLLEGE PLACE     $205.65
                                                                                              7/31/2019   WALMART COLLEGE PLACE     $71.40
                                                                                              7/31/2019   WALMART COLLEGE PLACE     $25.83
                                                                                                                           Total:   $501.75

   8/13/2019 5076930057731735                          $200            $506.45
                                                                                              8/30/2019   WALMART COLLEGE PLACE     $142.44
                                                                                              8/30/2019   WAYSIDE MARKET            $13.95
                                                                                              8/30/2019   LOS TAPATIOS              $176.82
                                                                                              8/31/2019   LOS TAPATIOS              $173.24
                                                                                                                           Total:   $506.45

   9/30/2019 5076930057731735                          $100            $296.99
                                                                                              9/30/2019 WALMART PENDLETON      $182.54
                                                                                              9/30/2019 WALMART PENDLETON      $114.45
                                                                                                                        Total: $296.99

  11/13/2019 5076930057731735                          $200            $398.93
                                                                                             11/18/2019   WALMART PENDLETON         $151.68
                                                                                             11/18/2019   WALMART PENDLETON         $133.74
                                                                                             11/28/2019   LOS TAPATIOS              $85.21
                                                                                              12/1/2019   LOS TAPATIOS              $28.30
                                                                                                                          Total:    $398.93

   12/3/2019 5076930057731735                          $250            $509.58
                                                                                             12/15/2019 LOS TAPATIOS                $235.84
                                                                                             12/30/2019 WALMART PENDLETON           $153.69
                                                                                             12/30/2019 WALMART PENDLETON           $120.05
                                                                                                                        Total:      $509.58

   1/21/2020 5076930057731735                          $170            $354.25
                                                                                              1/22/2020   WALMART PENDLETON         $243.20
                                                                                              1/26/2020   LOS TAPATIOS              $95.28
                                                                                              1/31/2020   WAYSIDE MARKET            $9.57
                                                                                              1/31/2020   LOS TAPATIOS              $6.20
                                                                                                                          Total:    $354.25

   2/25/2020 5076930057731735                          $125            $253.89
                                                                                              2/28/2020 WALMART PENDLETON      $166.66
                                                                                              2/28/2020 LOS TAPATIOS           $87.23
            TOTAL:               $1315 ($220 additional debt)         $3,262.54                                         Total: $253.89




          17.        As shown in the chart above, on occasion the UC EBT card was used at Los

Tapatios on eleven (11) occasions. Based on my experience and training, a retailer trafficking

in SNAP benefits will often charge the EBT card using his/her own terminal. The retailer


 Page 9 – Affidavit of John E. Sherman                                                       USAO Version Rev. July 2015



                                                                                                                       Exhibit 1
                                                                                                                   Page 10 of 79
          Case 3:20-mc-00623         Document 1       Filed 06/25/20     Page 44 of 113




knows that he/she will be paid by FNS for the SNAP funds via electronic deposit into his/her

own specified bank account. Based on my training and experience, after swiping the EBT card

at the retailers’ SNAP terminal, the retailer will typically pay the cardholder half of the card

value (or the agreed upon exchange amount) of the SNAP benefits and retain half of the benefits

himself/herself.

       In this case, on most occasions, Jimenez paid CP1 for the SNAP benefits in advance of

use of the card. Jimenez then used the UC EBT card at retailers (particularly Wal-Mart in

Pendleton, Oregon and College Place, Washington) or in his own market. No food products

were provided to CP1 when Jimenez swiped the UC EBT card at his own market. As noted

above, this practice is simply a means for Jimenez to obtain the SNAP funds by having them

deposited in his account.

       18.     BENT Detectives contacted security staff for both the Pendleton Wal-Mart and

College Place Wal-Mart after Jimenez used the UC EBT at their stores. Wal-Mart security staff

provided the Detectives with surveillance footage showing the usage of the UC EBT cards. The

BENT Detectives reviewed the surveillance footage to identify the person using the UC EBT

cards in each transaction.

       Based on my training and experience, retail store owners who engage in SNAP

trafficking use illegally acquired SNAP benefits to purchase inventory for their own store at a

discounted cost to the retail store owner.

       19.     BENT Detectives identified Miguel Jimenez using the UC EBT card to purchase

items at the Pendleton Wal-Mart on 5/14/2019, 9/30/2019, 11/18/2019, 12/30/2019, 1/22/2020,

///


 Page 10 – Affidavit of John E. Sherman                            USAO Version Rev. July 2015



                                                                                    Exhibit 1
                                                                                Page 11 of 79
         Case 3:20-mc-00623         Document 1     Filed 06/25/20     Page 45 of 113




and 2/28/2020. They also identified Miguel Jimenez using the UC EBT card at the College

Place Wal-Mart on 7/30/2019 and 8/30/2019.

       20.    The investigation determined that Jimenez has used other people’s EBT cards to

purchase goods, although he is not the authorized user of the cards. Investigators observed

Jimenez using other people’s EBT cards without authorization as seen in the table below.

                                                                      TOTAL AMOUNT USED
                                                                      (sometimes two
       DATE         NAME OF RECIP          STORE USED
                                                                      separate transactions
                                                                      conducted)
        5/26/2020   CC4                    Pendleton Wal-Mart                       $31.48
        5/19/2020   CC4                    College Place Wal-Mart                  $136.17
        4/22/2020   CC5                    Pendleton Wal-Mart                      $200.98
        4/15/2020   CC5                    Pendleton Wal-Mart                      $219.50
         4/7/2020   CC4                    Pendleton Wal-Mart                      $118.58
        3/25/2020   CC4                    Pendleton Wal-Mart                      $116.16
        2/18/2020   CC6                    Pendleton Wal-Mart                      $110.00
        1/14/2020   CC7                    College Place Wal-Mart                  $186.10

NISSAN ROGUE (769ZVZ) and CC1

       21.    On July 31, 2019, the UC EBT card was used two times at the College Place

Walmart. A BENT Detective’s review of the surveillance footage showed that at about 8:42

p.m., a dark colored SUV parked in the Wal-Mart parking lot. A BENT Detective identified the

SUV as Miguel Jimenez's black Nissan Rogue, bearing Washington License Plate 769ZVZ.

Three women got out of the black Nissan Rogue and entered the Wal-Mart store. The BENT

Detective identified two of the three women as CC1 and CC2. He observed that the third

woman was an elderly Hispanic female. When the three women entered the Wal-Mart store,

they shopped for items. The elderly Hispanic female paid for items in her shopping cart with

the UC EBT card at about 9:19 p.m. CC1 paid for the items in her shopping cart with cash.


 Page 11 – Affidavit of John E. Sherman                        USAO Version Rev. July 2015



                                                                                Exhibit 1
                                                                            Page 12 of 79
         Case 3:20-mc-00623        Document 1      Filed 06/25/20    Page 46 of 113




The three women left the Wal-Mart store and walked back to the black Nissan Rogue. At

approximately 9:28 p.m., after unloading the purchased items, CC1 and the elderly female re-

entered the Wal-Mart store and began shopping again. CC2 stayed at the black Nissan Rogue.

At about 9:38 p.m., the elderly woman again used the UC EBT card at the card machine to

purchase her items. The two women returned to the black Nissan Rogue, and left.

       22.    On August 1, 2019, BENT detectives sent CP1 to Los Tapatios, Milton-

Freewater, to meet with Miguel Jimenez in order to retrieve the UC EBT card. BENT

Detectives searched CP1 and CP1’s vehicle before the meeting and found no contraband or UC

EBT card. BENT Detectives kept CP1 under surveillance during the meeting, and they met

with CP1 after the meeting. CP1 told the BENT Detectives that Miguel Jimenez said that his

wife (CC1) had the UC EBT card. Jimenez told CP1 to come back in an hour. BENT

Detectives observed CC1 and another woman arrive at Los Tapatios in Jimenez’s black Nissan

Rogue (769ZVZ).

       BENT Detectives again searched CP1 and CP1’s vehicle before CP1 met with Jimenez,

finding no contraband or UC EBT card. BENT Detectives again kept CP1 under surveillance

during the meeting, and they met with CP1 after the meeting. CP1 said that CP1 saw CC1 take

the UC EBT out of what looked like a bank bag and hand it to Miguel Jimenez. Miguel Jimenez

then gave the UC EBT card to CP1. CP1 gave the BENT Detectives the UC EBT card. BENT

Detectives again searched CP1 and CP1’s vehicle, finding no contraband or other EBT cards.

       23.    On May 19, 2020, someone used an EBT card belonging to CC4 at the College

Place, Washington, Wal-Mart. During the course of this investigation, Miguel Jimenez has

repeatedly used this card, although he is not an authorized user of this EBT card. BENT


 Page 12 – Affidavit of John E. Sherman                        USAO Version Rev. July 2015



                                                                                Exhibit 1
                                                                            Page 13 of 79
          Case 3:20-mc-00623        Document 1       Filed 06/25/20     Page 47 of 113




Detectives obtained surveillance video of the transaction from the College Place Wal-Mart.

Store surveillance video shows Miguel Jimenez arriving at the College Place Wal-Mart in the

black Nissan Rogue (769ZVZ). Jimenez purchased items using the EBT card belonging to CC4

at approximately 9:03 a.m. for $88.57 and again at approximately 9:15am for $47.60. Jimenez

loaded the items purchased with CC4’s EBT card into the Nissan Rogue (769ZVZ).

CHEVROLET AVALANCHE and GMC SIERRA

       24.     On November 8, 2019, a United States Magistrate Judge for the District of

Oregon authorized the installation and use of a tracking device on another vehicle Miguel

Jimenez uses, a white 2007 Chevrolet Avalanche, bearing Oregon License Plate CU11800,

assigned VIN No. 3GNFK12307G114966. The tracking device was installed on the white 2007

Chevrolet Avalanche that day and was in continual use through June 2, 2020. The United States

Magistrate Judge authorizes extensions of the tracking warrant on the white 2007 Chevrolet

Avalanche on December 19, 2019, January 29, 2020, March 11, 2020, and April 20, 2020.

       25.     While monitoring the white 2007 Chevrolet Avalanche, investigators observed

that Jimenez was also using the blue 1994 GMC Sierra, bearing Oregon License Plate 561CET.

On February 11, 2020, a United States Magistrate Judge for the District of Oregon authorized the

installation and use of a tracking device on the blue 1994 GMC Sierra, bearing Oregon License

Plate 561CET, however, the warrant was never served due to issues related to the location of the

vehicle during the period authorized for installation. The vehicle was parked in an area that was

likely to lead to the disclosure of the installation of the device. On March 11, 2020, a United

States Magistrate Judge for the District of Oregon authorized the installation and use of a

tracking device on the blue 1994 GMC Sierra, bearing Oregon License Plate 561CET, and a


 Page 13 – Affidavit of John E. Sherman                          USAO Version Rev. July 2015



                                                                                   Exhibit 1
                                                                               Page 14 of 79
         Case 3:20-mc-00623          Document 1     Filed 06/25/20     Page 48 of 113




renewal was signed on April 20, 2020. The tracking device was installed on March 11, 2020

and was in continual use through June 3, 2020.

       26.     During the course of this investigation, investigators observed Jimenez via the

tracking device, physical surveillance, and store surveillance using both the 2007 Chevrolet

Avalanche and the 1994 GMC Sierra to drive to the Wal-Mart locations in Pendleton, Oregon

and College Place, Washington, where he fraudulently used the UC EBT card and/or other

people’s cards to conduct transactions. The following chart shows which vehicle was used on

the date of the fraudulent transactions by Miguel Jimenez or CC1 to drive to the Wal-Mart in

either Pendleton or College Place.

              VEHICLE         VEHICLE        VEHICLE
 DATE         PLATE           MAKE           MODEL            STORE
  5/26/2020   561CET          GMC            Sierra           Pendleton Wal-Mart
  5/19/2020   769ZVA          NISSAN         Rogue            College Place Wal-Mart
  4/22/2020   561CET          GMC            Sierra           Pendleton Wal-Mart
   4/7/2020   561CET          GMC            Sierra           Pendleton Wal-Mart
  3/25/2020   CU11800         CHEVROLET      Avalanche        Pendleton Wal-Mart
  2/28/2020   769ZVA          GMC            Sierra           Pendleton Wal-Mart
  1/22/2020   CU11800         CHEVROLET      Avalanche        Pendleton Wal-Mart
  1/14/2020   CU11800         CHEVROLET      Avalanche        College Place Wal-Mart
 12/30/2019   CU11800         CHEVROLET      Avalanche        Pendleton Wal-Mart
 11/18/2019   CU11800         CHEVROLET      Avalanche        Pendleton Wal-Mart
  9/30/2019   CU11800         CHEVROLET      Avalanche        Pendleton Wal-Mart
  8/30/2019   CU11800         CHEVROLET      Avalanche        College Place Wal-Mart
  8/27/2019   561CET          GMC            Sierra           Pendleton Wal-Mart
  7/31/2019   769ZVA          NISSAN         Rogue            College Place Wal-Mart
  7/30/2019   CU11800         CHEVROLET      Avalanche        College Place Wal-Mart
  5/14/2019   CU11800         CHEVROLET      Avalanche        Pendleton Wal-Mart

       27.     Investigators used the information from the tracking device on the 2007 Chevrolet

Avalanche and Wal-Mart surveillance footage to document that Miguel Jimenez travelled from

his residence to Wal-Mart in order to fraudulently use EBT cards. On December 13, 2019,

Miguel Jimenez traveled directly from his residence to the Pendleton Wal-Mart. Jimenez used

 Page 14 – Affidavit of John E. Sherman                         USAO Version Rev. July 2015



                                                                                  Exhibit 1
                                                                              Page 15 of 79
          Case 3:20-mc-00623        Document 1      Filed 06/25/20     Page 49 of 113




Co-conspirator 8 (CC8)’s EBT card at Wal-Mart, during the visit, and he traveled directly back

to his residence. Jimenez is not an authorized user of CC8’s EBT card.

       On December 30, 2019, JIMENEZ traveled from his residence to the Pendleton Market,

2101 SE Court Ave. Pendleton, OR and then directly traveled to the Pendleton Wal-Mart.

Jimenez used the UC EBT card at the Wal-Mart. After leaving the Wal-Mart, Jimenez traveled

directly back to his residence.

       28.     On February 18, 2020, Miguel Jimenez drove to the Pendleton Wal-Mart in his

white 2007 Chevrolet Avalanche. Jimenez entered the Pendleton Wal-Mart and used CC6’s EBT

card. Jimenez is not an authorized user of CC6’s EBT card. Jimenez purchased ten pineapples

and other items. After leaving the Pendleton Wal-Mart, Jimenez traveled to the Milton-

Freewater area. After making a few stops, Jimenez traveled to Los Tapatios Milton-Freewater,

where he took the pineapples and other items into the market.

       29.     Investigators have observed illegal SNAP transactions at Wal-Mart and other

retailers. In these transactions, Jimenez, or people associated with Jimenez, have used EBT

cards without authorization to do so, in order to purchase goods. Investigators confirmed the

use of the EBT cards through an examination of receipts. A purchase of goods from a retailer

using an EBT typically generates a receipt. These receipts typically show the location, date,

time, amount of SNAP used, and a partial EBT card number, which can be used to trace suspect

transactions and identify other individuals involved in the fraud. The recipients who unlawfully

sold their benefits, and the retailer who unlawfully purchased the benefits, have both engaged in

criminal conduct.




 Page 15 – Affidavit of John E. Sherman                         USAO Version Rev. July 2015



                                                                                  Exhibit 1
                                                                              Page 16 of 79
          Case 3:20-mc-00623         Document 1       Filed 06/25/20     Page 50 of 113




                                 THE LOCATIONS TO BE SEARCHED

       30.     I believe, based on my training and experience, that there is probable cause to

search each of the identified locations for evidence of Miguel Jimenez and the co-conspirators’

fraudulent activity involving SNAP benefits as described in Attachment B. My belief, based on

my training and experience, as well as my conversations with other law enforcement personnel

who have conducted similar investigations, is that individuals engaged in these crimes

commonly have EBT cards belonging to other people, and PIN numbers for other people’s cards

at multiple locations, including on their persons, in their automobiles, in their places of business,

and in their residences.

       31.     I believe that there is probable cause to believe that evidence of the fraud, related

financial information, and business activities related to the SNAP program as described in

Attachment B will be found at Jimenez’s residence, located at 616 NE 9th Court, Milton-

Freewater, Oregon, based on the information described above. Detectives observed Jimenez

travel directly from his residence to Wal-Mart retailers, where he used the UC EBT card and/or

other unauthorized cards.

       32.     In my opinion, there is probable cause to believe that evidence of the fraud,

relevant financial information and his business activities as described in Attachment B will be

found at Jimenez’s business located at 84256 Highway 11, Milton-Freewater, Oregon. This is

the location where Jimenez has repeatedly purchased the UC EBT card. I believe that there

may be business records, EBT cards, ledgers, contact information and other items listed on

Attachment B, relating to the SNAP fraud that has been conducted.

///


 Page 16 – Affidavit of John E. Sherman                            USAO Version Rev. July 2015



                                                                                     Exhibit 1
                                                                                 Page 17 of 79
          Case 3:20-mc-00623         Document 1      Filed 06/25/20     Page 51 of 113




       33.     I believe there is probable cause to believe that evidence of fraud, including EBT

cards, receipts, evidence of EBT fraud or other items related to his businesses as described in

Attachment B will be found in the three vehicles registered to Miguel Jimenez. Specifically, the

2007 Chevrolet Avalanche bearing Oregon License Plate CU11800 and the 1994 GMC Sierra

bearing Oregon License Plate 561CET, and the 2010 Nissan Rogue bearing Washington License

Plate 769ZVZ. As shown in this affidavit, Jimenez used each of these vehicles to drive to stores

where he made purchases with unauthorized SNAP benefits. I also know from my training and

experience, that individuals often store EBT cards, receipts, and other records relating to the

SNAP fraud in their vehicle.

       34.     I believe that there is probable cause to believe that evidence of fraud, including

EBT cards, receipts, or other items related to the SNAP fraud as described in Attachment B may

be found on the person of Miguel Jimenez.

                                            Conclusion

       35.     Based on the foregoing, I have probable cause to believe that Miguel Jimenez has

committed and is committing violations of 7 U.S.C. § 2024 (Supplemental Nutrition Assistance

Program – Violations and Enforcement) and 18 U.S.C. § 641 (Theft of Public Money, Property

or Records) and I believe there is probable cause to believe that evidence of violations of 7

U.S.C. § 2024 (Supplemental Nutrition Assistance Program – Violations and Enforcement) and

18 U.S.C. § 641 (Theft of Public Money, Property or Records), consisting of the items set forth

in Attachment B (Items to be Sought and Seized) will be found at the following locations:

       A-1 The commercial property located at 84256 Highway 11, Milton-Freewater, Oregon

       A-2 The residential property located at 616 NE 9th Court, Milton-Freewater, Oregon


 Page 17 – Affidavit of John E. Sherman                           USAO Version Rev. July 2015



                                                                                   Exhibit 1
                                                                               Page 18 of 79
          Case 3:20-mc-00623         Document 1       Filed 06/25/20      Page 52 of 113




       A-3 The 2007 Chevrolet Avalanche bearing Oregon License Plate CU11800

       A-4 The 1994 GMC Sierra bearing Oregon License Plate 561CET

       A-5 The 2010 Nissan Rogue bearing Washington License Plate 769ZVZ

       A-6 The person of Miguel Jimenez

       I therefore request that the court issue a warrant authorizing a search of the above

premises for the items more fully described in Attachment B hereto, incorporated herein by

reference, and the seizure of any such items found therein.

       36.     Prior to being submitted to the Court, this affidavit, the accompanying

application, and the requested search warrant were all reviewed by Assistant United States

Attorney (AUSA) Donna Maddux, and AUSA Donna Maddux advised me that in her opinion the

affidavit and application are legally and factually sufficient to establish probable cause to support

the issuance of the requested warrant.

                                         Request for Sealing

       37.     I further request that the Court issue an order sealing, until further order of the

Court, all papers submitted in support of the requested search warrant, including the application,

this affidavit, and the requested search warrant. I believe that sealing these documents is

necessary because the information to be seized is relevant to an ongoing investigation, and any

disclosure of the information at this time may endanger the life or physical safety of an

individual, cause flight from prosecution, cause destruction of or tampering with evidence, cause

intimidation of potential witnesses, or otherwise seriously jeopardize an investigation.

///

///


 Page 18 – Affidavit of John E. Sherman                            USAO Version Rev. July 2015



                                                                                     Exhibit 1
                                                                                 Page 19 of 79
          Case 3:20-mc-00623        Document 1       Filed 06/25/20     Page 53 of 113




Premature disclosure of the contents of the application, this affidavit, and the requested search

warrant may adversely affect the integrity of the investigation.

                                                      Sworn by Phone IAW Fed. R. Crim P. 4.1
                                                      JOHN E. SHERMAN
                                                      Special Agent, USDA OIG

                                                                                         12:32
       Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at _____

a.m/p.m. on June 18, 2020.



                                                      ___________________________________
                                                      HONORABLE STACIE F. BECKERMAN
                                                      United States Magistrate Judge




 Page 19 – Affidavit of John E. Sherman                            USAO Version Rev. July 2015



                                                                                   Exhibit 1
                                                                               Page 20 of 79
          Case 3:20-mc-00623         Document 1      Filed 06/25/20     Page 54 of 113




                                      ATTACHMENT A-1

                                    Property to Be Searched

       The property to be searched is Los Tapatios, 84256 Highway 11, Milton-Freewater,

Oregon, which is a commercial business inside a building located at the southwest corner of the

intersection of Sunnyside Road (OR-Highway 332) and OR-Highway 11. The building has

concrete block tan painted siding, with a red painted lower wainscoting section and red metal

roofing. The front doors (French glass doors) to the business are located about thirty (30) feet

north of the southeast corner of the building on the east facing exterior wall and have exterior

black metal security gates. About fifteen (15) feet south of the front doors is a single red door

with a window, which opens to a side storage room for Los Taptios. There is a rear door to the

business located on the west facing exterior wall. Los Tapatios is located in the same

commercial building as the Wayside Market, a separate convenience store and gas station. There

is an open interior hallway connecting Wayside Market and Los Tapatios nearest the front/meat

counter (Los Tapatios) and the refrigerated section (Wayside Market).

///

///

///

///

///

///




 Page 1 - Attachment A-1                                          USAO Version Rev. July 2015



                                                                                   Exhibit 1
                                                                               Page 21 of 79
        Case 3:20-mc-00623   Document 1   Filed 06/25/20   Page 55 of 113




///

///

///

///

///

///




 Page 2 - Attachment A-1                            USAO Version Rev. July 2015



                                                                    Exhibit 1
                                                                Page 22 of 79
        Case 3:20-mc-00623   Document 1   Filed 06/25/20   Page 56 of 113




///

///

///

///

///

///




 Page 3 - Attachment A-1                            USAO Version Rev. July 2015



                                                                    Exhibit 1
                                                                Page 23 of 79
        Case 3:20-mc-00623   Document 1   Filed 06/25/20   Page 57 of 113




///

///

///

///

///

///




 Page 4 - Attachment A-1                            USAO Version Rev. July 2015



                                                                    Exhibit 1
                                                                Page 24 of 79
          Case 3:20-mc-00623        Document 1       Filed 06/25/20     Page 58 of 113




                                      ATTACHMENT A-2

                                    Property to Be Searched

       The property to be searched is 616 Northeast 9th Court, Milton-Freewater, Oregon,

which is a single-family residence and detached shed/shop on the southwest corner lot at the

intersection of North Elizabeth Street and Northeast 9th Court. The residence is “L” shaped, with

brown horizontal plank siding, white trimmed windows, a white front door (with a white screen

door), and black composite shingle roofing. There is a detached shed/shop in the backyard of the

residence, with matching siding, trim and roofing. The residence has a large, flat driveway on

the north end of the property which is large enough to hold four (4) full-size vehicles with ease.




 Page 1 - Attachment A-2                                         USAO Version Rev. July 2015



                                                                                   Exhibit 1
                                                                               Page 25 of 79
        Case 3:20-mc-00623   Document 1   Filed 06/25/20   Page 59 of 113




///

///

///

///

///

///




 Page 2 - Attachment A-2                            USAO Version Rev. July 2015



                                                                    Exhibit 1
                                                                Page 26 of 79
         Case 3:20-mc-00623       Document 1     Filed 06/25/20    Page 60 of 113




                                   ATTACHMENT A-3

                                 Property to Be Searched

       The property to be searched is a white 2007 Chevrolet Avalanche, bearing Oregon

License Plate CU11800, assigned VIN (Vehicle Identification Number) No.

3GNFK12307G114966.




///

///

///

 Page 1 - Attachment A-3                                     USAO Version Rev. July 2015



                                                                              Exhibit 1
                                                                          Page 27 of 79
        Case 3:20-mc-00623   Document 1   Filed 06/25/20   Page 61 of 113




///

///

///

///



 Page 2 - Attachment A-3                            USAO Version Rev. July 2015



                                                                    Exhibit 1
                                                                Page 28 of 79
        Case 3:20-mc-00623       Document 1     Filed 06/25/20    Page 62 of 113




                                  ATTACHMENT A-4

                                 Property to Be Searched

      The property to be searched is a blue 1994 GMC Sierra, bearing Oregon License Plate

561CET, assigned VIN (Vehicle Identification Number) No. 1GTGK29F2RE505579.




Page 1 - Attachment A-4                                     USAO Version Rev. July 2015



                                                                             Exhibit 1
                                                                         Page 29 of 79
        Case 3:20-mc-00623       Document 1     Filed 06/25/20    Page 63 of 113




                                  ATTACHMENT A-5

                                Property to Be Searched

      The property to be searched is a black 2010 Nissan Rogue, bearing Washington License

Plate 769ZVZ, assigned VIN (Vehicle Identification Number) No. JN8AS5MV0AW119476.




Page 1 - Attachment A-5                                     USAO Version Rev. July 2015



                                                                            Exhibit 1
                                                                        Page 30 of 79
         Case 3:20-mc-00623       Document 1      Filed 06/25/20    Page 64 of 113




                                   ATTACHMENT A-6

                                   Person to Be Searched

       The person to be searched is Miguel Jimenez, whose date of birth is September 20, 1964.

Jimenez is approximately 5’07” and weighs approximately 195 pounds. He has brown eyes.

According to the Washington State Department of Licensing, Jimenez’ full name is Miguel

Angel Jimenz-Medina. His Washington driver’s license number is JIMENMA360O0.




///

///

///

///


 Page 1 - Attachment A-6                                     USAO Version Rev. July 2015



                                                                              Exhibit 1
                                                                          Page 31 of 79
           Case 3:20-mc-00623         Document 1       Filed 06/25/20     Page 65 of 113




                                         ATTACHMENT B

                                         Items to Be Seized

         The items to be searched for, seized, and examined, are those items on the premises of

Los Tapatios, a commercial business located at 84256 Highway 11, Milton-Freewater, Oregon;

the residence and detached shed/shop on the residential property located at 616 NE 9th Court,

Milton-Freewater, Oregon; the 2007 Chevrolet Avalanche bearing Oregon License Plate

CU11800; the 1994 GMC Sierra bearing Oregon License Plate 561CET; the 2010 Nissan Rogue

bearing Washington License Plate 769ZVZ; and the person of Miguel Jimenez, as further

described in Attachments A-1 through A-6, that contain evidence, contraband, fruits, and

instrumentalities of violations of Title 7 U.S.C. § 2024(b)(1) – Unauthorized Use, Transfer,

Acquisition, Alteration, or Possession of Benefits, Title 7 U.S.C. § 2024(c) –Presentation for

Payment or Redemption of Benefits that have been Illegally Received, Transferred or Used, Title

18 U.S.C. § 641, - Public Money, Property or Records (Theft of Government Funds), and Title

18 U.S.C. § 1343, Fraud by Wire, Radio or Television. The items to be seized cover the period

of January 1, 2018, through the date of the execution of the search warrants.

      1. The items referenced above to be searched for, seized, and examined are as follows:

             a. Electronic Benefit Transfer (“EBT”) Cards;

             b. EBT card reader terminals (also called Point of Sale terminals), including any

                 manuals, notes, software, or other documents concerning operation, maintenance,

                 modification, or repair of such terminals and related peripherals;

///

///


 Page 1 – Attachment B                                            USAO Version Rev. June 2017



                                                                                    Exhibit 1
                                                                                Page 32 of 79
        Case 3:20-mc-00623        Document 1       Filed 06/25/20      Page 66 of 113




         c. Documents and other items referring to or concerning any SNAP or SNAP

            benefits, including correspondence, flyers, posters, brochures, ledgers, notebooks,

            address books, and notes;

         d. Documents and other items that would tend to establish the identities of any EBT

            card holders and/or benefits recipients, such as lists of EBT personal identification

            numbers (PINs);

         e. Cash journals, cash receipts journals, cash disbursement journals;

         f. Notes payable and receivable, Promissory Notes, IOUs, and other recordation of

            debts comprising evidence of loans and expenses;

         g. Inventory records, sales invoices, sales records, purchase invoices;

         h. Appointment books;

         i. Records which tend to show the nature and/or quantity of food purchase or sales

            for Los Tapatios conducted during the period from May 2019 to the present, cash

            register detail tapes, sales receipts, invoices, bills of lading, purchase orders, and

            other documents showing purchase of inventory and supplies, and any

            photographs of the interior or exterior of the premises;

         j. Papers, records, documents, files, notes, memos, mail, or other materials

            representing residency, ownership, occupancy, dominion, or control of the

            premises referenced above and described in Attachments A-1 through A-6;

         k. Information pertaining to transactions with and/or correspondence with the U.S.

            Government and related to the offenses set forth above;

///


 Page 2 – Attachment B                                         USAO Version Rev. June 2017



                                                                                  Exhibit 1
                                                                              Page 33 of 79
       Case 3:20-mc-00623      Document 1      Filed 06/25/20    Page 67 of 113




        l. Documents and other items referring to or concerning any communications

           between Jimenez and CP1 about EBT cards, SNAP or SNAP benefits, including

           correspondence, ledgers, notebooks, address books, and notes;

        m. Documents and other items referring to or concerning any communications

           between Jimenez and CC1, CC2, CC3, CC4, CC5, CC6, and CC7 about EBT

           cards, SNAP or SNAP benefits, including correspondence, ledgers, notebooks,

           address books, and notes.




Page 3 – Attachment B                                     USAO Version Rev. June 2017



                                                                               Exhibit 1
                                                                           Page 34 of 79
                            Case 3:20-mc-00623                 Document 1          Filed 06/25/20      Page 68 of 113

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV                 u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                 District
                                                          __________      of Oregon
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )       Case No. 3:20-mc-00609 - A
      Los Tapatios, 84256 Highway 11, Milton-Freewater,                     )
           Oregon, as described in Attachment A-1                           )
                                                                            )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of             Oregon
(identify the person or describe the property to be searched and give its location):
  as described in Attachment A-1 hereto.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  The information and items set forth in Attachment B hereto.




          YOU ARE COMMANDED to execute this warrant on or before            July 2, 2020         (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      u                                  u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to U.S. Magistrate Judge Stacie F. Beckerman, via Clerk .
                                                                                                    (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                          .


Date and time issued:           June 18, 2020 12:35pm
                                                                                                            Judge’s signature

City and state:             Portland, Oregon                                       Hon. Stacie F. Beckerman, United States Magistrate Judge

                                                                                                                    Exhibit 1
                                                                                                          Printed name and title


                                                                                                                Page 35 of 79
                            Case 3:20-mc-00623                  Document 1         Filed 06/25/20      Page 69 of 113

AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title




                                                                                                                    Exhibit 1
                                                                                                                Page 36 of 79
          Case 3:20-mc-00623         Document 1      Filed 06/25/20     Page 70 of 113




                                      ATTACHMENT A-1

                                    Property to Be Searched

       The property to be searched is Los Tapatios, 84256 Highway 11, Milton-Freewater,

Oregon, which is a commercial business inside a building located at the southwest corner of the

intersection of Sunnyside Road (OR-Highway 332) and OR-Highway 11. The building has

concrete block tan painted siding, with a red painted lower wainscoting section and red metal

roofing. The front doors (French glass doors) to the business are located about thirty (30) feet

north of the southeast corner of the building on the east facing exterior wall and have exterior

black metal security gates. About fifteen (15) feet south of the front doors is a single red door

with a window, which opens to a side storage room for Los Taptios. There is a rear door to the

business located on the west facing exterior wall. Los Tapatios is located in the same

commercial building as the Wayside Market, a separate convenience store and gas station. There

is an open interior hallway connecting Wayside Market and Los Tapatios nearest the front/meat

counter (Los Tapatios) and the refrigerated section (Wayside Market).

///

///

///

///

///

///




 Page 1 - Attachment A-1                                          USAO Version Rev. July 2015



                                                                                   Exhibit 1
                                                                               Page 37 of 79
        Case 3:20-mc-00623   Document 1   Filed 06/25/20   Page 71 of 113




///

///

///

///

///

///




 Page 2 - Attachment A-1                            USAO Version Rev. July 2015



                                                                    Exhibit 1
                                                                Page 38 of 79
        Case 3:20-mc-00623   Document 1   Filed 06/25/20   Page 72 of 113




///

///

///

///

///

///




 Page 3 - Attachment A-1                            USAO Version Rev. July 2015



                                                                    Exhibit 1
                                                                Page 39 of 79
        Case 3:20-mc-00623   Document 1   Filed 06/25/20   Page 73 of 113




///

///

///

///

///

///




 Page 4 - Attachment A-1                            USAO Version Rev. July 2015



                                                                    Exhibit 1
                                                                Page 40 of 79
           Case 3:20-mc-00623         Document 1       Filed 06/25/20     Page 74 of 113




                                         ATTACHMENT B

                                         Items to Be Seized

         The items to be searched for, seized, and examined, are those items on the premises of

Los Tapatios, a commercial business located at 84256 Highway 11, Milton-Freewater, Oregon;

the residence and detached shed/shop on the residential property located at 616 NE 9th Court,

Milton-Freewater, Oregon; the 2007 Chevrolet Avalanche bearing Oregon License Plate

CU11800; the 1994 GMC Sierra bearing Oregon License Plate 561CET; the 2010 Nissan Rogue

bearing Washington License Plate 769ZVZ; and the person of Miguel Jimenez, as further

described in Attachments A-1 through A-6, that contain evidence, contraband, fruits, and

instrumentalities of violations of Title 7 U.S.C. § 2024(b)(1) – Unauthorized Use, Transfer,

Acquisition, Alteration, or Possession of Benefits, Title 7 U.S.C. § 2024(c) –Presentation for

Payment or Redemption of Benefits that have been Illegally Received, Transferred or Used, Title

18 U.S.C. § 641, - Public Money, Property or Records (Theft of Government Funds), and Title

18 U.S.C. § 1343, Fraud by Wire, Radio or Television. The items to be seized cover the period

of January 1, 2018, through the date of the execution of the search warrants.

      1. The items referenced above to be searched for, seized, and examined are as follows:

             a. Electronic Benefit Transfer (“EBT”) Cards;

             b. EBT card reader terminals (also called Point of Sale terminals), including any

                 manuals, notes, software, or other documents concerning operation, maintenance,

                 modification, or repair of such terminals and related peripherals;

///

///


 Page 1 – Attachment B                                            USAO Version Rev. June 2017



                                                                                    Exhibit 1
                                                                                Page 41 of 79
        Case 3:20-mc-00623        Document 1       Filed 06/25/20      Page 75 of 113




         c. Documents and other items referring to or concerning any SNAP or SNAP

            benefits, including correspondence, flyers, posters, brochures, ledgers, notebooks,

            address books, and notes;

         d. Documents and other items that would tend to establish the identities of any EBT

            card holders and/or benefits recipients, such as lists of EBT personal identification

            numbers (PINs);

         e. Cash journals, cash receipts journals, cash disbursement journals;

         f. Notes payable and receivable, Promissory Notes, IOUs, and other recordation of

            debts comprising evidence of loans and expenses;

         g. Inventory records, sales invoices, sales records, purchase invoices;

         h. Appointment books;

         i. Records which tend to show the nature and/or quantity of food purchase or sales

            for Los Tapatios conducted during the period from May 2019 to the present, cash

            register detail tapes, sales receipts, invoices, bills of lading, purchase orders, and

            other documents showing purchase of inventory and supplies, and any

            photographs of the interior or exterior of the premises;

         j. Papers, records, documents, files, notes, memos, mail, or other materials

            representing residency, ownership, occupancy, dominion, or control of the

            premises referenced above and described in Attachments A-1 through A-6;

         k. Information pertaining to transactions with and/or correspondence with the U.S.

            Government and related to the offenses set forth above;

///


 Page 2 – Attachment B                                         USAO Version Rev. June 2017



                                                                                  Exhibit 1
                                                                              Page 42 of 79
       Case 3:20-mc-00623      Document 1      Filed 06/25/20    Page 76 of 113




        l. Documents and other items referring to or concerning any communications

           between Jimenez and CP1 about EBT cards, SNAP or SNAP benefits, including

           correspondence, ledgers, notebooks, address books, and notes;

        m. Documents and other items referring to or concerning any communications

           between Jimenez and CC1, CC2, CC3, CC4, CC5, CC6, and CC7 about EBT

           cards, SNAP or SNAP benefits, including correspondence, ledgers, notebooks,

           address books, and notes.




Page 3 – Attachment B                                     USAO Version Rev. June 2017



                                                                               Exhibit 1
                                                                           Page 43 of 79
                            Case 3:20-mc-00623                 Document 1          Filed 06/25/20      Page 77 of 113

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV                 u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                 District
                                                          __________      of Oregon
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
                                                                                    Case No.
                                                                                               3:20-mc-00609 - B
              or identify the person by name and address)                   )
   616 Northeast 9th Court, Milton-Freewater, Oregon, as                    )
               described in Attachment A-2                                  )
                                                                            )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of             Oregon
(identify the person or describe the property to be searched and give its location):
  as described in Attachment A-2 hereto.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  The information and items set forth in Attachment B hereto.




          YOU ARE COMMANDED to execute this warrant on or before            July 2, 2020         (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      u                                  u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to U.S. Magistrate Judge Stacie F. Beckerman, via Clerk .
                                                                                                    (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                          .


                                June 18, 2020          12:35pm
Date and time issued:
                                                                                                            Judge’s signature

City and state:             Portland, Oregon                                       Hon. Stacie F. Beckerman, United States Magistrate Judge

                                                                                                                    Exhibit 1
                                                                                                          Printed name and title


                                                                                                                Page 44 of 79
                            Case 3:20-mc-00623                  Document 1         Filed 06/25/20      Page 78 of 113

AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title




                                                                                                                    Exhibit 1
                                                                                                                Page 45 of 79
          Case 3:20-mc-00623        Document 1       Filed 06/25/20     Page 79 of 113




                                      ATTACHMENT A-2

                                    Property to Be Searched

       The property to be searched is 616 Northeast 9th Court, Milton-Freewater, Oregon,

which is a single-family residence and detached shed/shop on the southwest corner lot at the

intersection of North Elizabeth Street and Northeast 9th Court. The residence is “L” shaped, with

brown horizontal plank siding, white trimmed windows, a white front door (with a white screen

door), and black composite shingle roofing. There is a detached shed/shop in the backyard of the

residence, with matching siding, trim and roofing. The residence has a large, flat driveway on

the north end of the property which is large enough to hold four (4) full-size vehicles with ease.




 Page 1 - Attachment A-2                                         USAO Version Rev. July 2015



                                                                                   Exhibit 1
                                                                               Page 46 of 79
        Case 3:20-mc-00623   Document 1   Filed 06/25/20   Page 80 of 113




///

///

///

///

///

///




 Page 2 - Attachment A-2                            USAO Version Rev. July 2015



                                                                    Exhibit 1
                                                                Page 47 of 79
           Case 3:20-mc-00623         Document 1       Filed 06/25/20     Page 81 of 113




                                         ATTACHMENT B

                                         Items to Be Seized

         The items to be searched for, seized, and examined, are those items on the premises of

Los Tapatios, a commercial business located at 84256 Highway 11, Milton-Freewater, Oregon;

the residence and detached shed/shop on the residential property located at 616 NE 9th Court,

Milton-Freewater, Oregon; the 2007 Chevrolet Avalanche bearing Oregon License Plate

CU11800; the 1994 GMC Sierra bearing Oregon License Plate 561CET; the 2010 Nissan Rogue

bearing Washington License Plate 769ZVZ; and the person of Miguel Jimenez, as further

described in Attachments A-1 through A-6, that contain evidence, contraband, fruits, and

instrumentalities of violations of Title 7 U.S.C. § 2024(b)(1) – Unauthorized Use, Transfer,

Acquisition, Alteration, or Possession of Benefits, Title 7 U.S.C. § 2024(c) –Presentation for

Payment or Redemption of Benefits that have been Illegally Received, Transferred or Used, Title

18 U.S.C. § 641, - Public Money, Property or Records (Theft of Government Funds), and Title

18 U.S.C. § 1343, Fraud by Wire, Radio or Television. The items to be seized cover the period

of January 1, 2018, through the date of the execution of the search warrants.

      1. The items referenced above to be searched for, seized, and examined are as follows:

             a. Electronic Benefit Transfer (“EBT”) Cards;

             b. EBT card reader terminals (also called Point of Sale terminals), including any

                 manuals, notes, software, or other documents concerning operation, maintenance,

                 modification, or repair of such terminals and related peripherals;

///

///


 Page 1 – Attachment B                                            USAO Version Rev. June 2017



                                                                                    Exhibit 1
                                                                                Page 48 of 79
        Case 3:20-mc-00623        Document 1       Filed 06/25/20      Page 82 of 113




         c. Documents and other items referring to or concerning any SNAP or SNAP

            benefits, including correspondence, flyers, posters, brochures, ledgers, notebooks,

            address books, and notes;

         d. Documents and other items that would tend to establish the identities of any EBT

            card holders and/or benefits recipients, such as lists of EBT personal identification

            numbers (PINs);

         e. Cash journals, cash receipts journals, cash disbursement journals;

         f. Notes payable and receivable, Promissory Notes, IOUs, and other recordation of

            debts comprising evidence of loans and expenses;

         g. Inventory records, sales invoices, sales records, purchase invoices;

         h. Appointment books;

         i. Records which tend to show the nature and/or quantity of food purchase or sales

            for Los Tapatios conducted during the period from May 2019 to the present, cash

            register detail tapes, sales receipts, invoices, bills of lading, purchase orders, and

            other documents showing purchase of inventory and supplies, and any

            photographs of the interior or exterior of the premises;

         j. Papers, records, documents, files, notes, memos, mail, or other materials

            representing residency, ownership, occupancy, dominion, or control of the

            premises referenced above and described in Attachments A-1 through A-6;

         k. Information pertaining to transactions with and/or correspondence with the U.S.

            Government and related to the offenses set forth above;

///


 Page 2 – Attachment B                                         USAO Version Rev. June 2017



                                                                                  Exhibit 1
                                                                              Page 49 of 79
       Case 3:20-mc-00623      Document 1      Filed 06/25/20    Page 83 of 113




        l. Documents and other items referring to or concerning any communications

           between Jimenez and CP1 about EBT cards, SNAP or SNAP benefits, including

           correspondence, ledgers, notebooks, address books, and notes;

        m. Documents and other items referring to or concerning any communications

           between Jimenez and CC1, CC2, CC3, CC4, CC5, CC6, and CC7 about EBT

           cards, SNAP or SNAP benefits, including correspondence, ledgers, notebooks,

           address books, and notes.




Page 3 – Attachment B                                     USAO Version Rev. June 2017



                                                                               Exhibit 1
                                                                           Page 50 of 79
                            Case 3:20-mc-00623                 Document 1          Filed 06/25/20      Page 84 of 113

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV                 u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                 District
                                                          __________      of Oregon
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )       Case No. 3:20-mc-00609 - C
       A white 2007 Chevrolet Avalanche, bearing Oregon                     )
      License Plate CU11800, VIN 3GNFK12307G114966,                         )
                as described in Attachment A-3                              )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of             Oregon
(identify the person or describe the property to be searched and give its location):
  as described in Attachment A-3 hereto.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  The information and items set forth in Attachment B hereto.




          YOU ARE COMMANDED to execute this warrant on or before            July 2, 2020         (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m.
       u                                 u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to U.S. Magistrate Judge Stacie F. Beckerman, via Clerk .
                                                                                                    (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                          .


Date and time issued:          June 18, 2020         12:35pm
                                                                                                            Judge’s signature

City and state:             Portland, Oregon                                       Hon. Stacie F. Beckerman, United States Magistrate Judge

                                                                                                                    Exhibit 1
                                                                                                          Printed name and title


                                                                                                                Page 51 of 79
                            Case 3:20-mc-00623                  Document 1         Filed 06/25/20      Page 85 of 113

AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title




                                                                                                                    Exhibit 1
                                                                                                                Page 52 of 79
         Case 3:20-mc-00623       Document 1     Filed 06/25/20    Page 86 of 113




                                   ATTACHMENT A-3

                                 Property to Be Searched

       The property to be searched is a white 2007 Chevrolet Avalanche, bearing Oregon

License Plate CU11800, assigned VIN (Vehicle Identification Number) No.

3GNFK12307G114966.




///

///

///

 Page 1 - Attachment A-3                                     USAO Version Rev. July 2015



                                                                              Exhibit 1
                                                                          Page 53 of 79
        Case 3:20-mc-00623   Document 1   Filed 06/25/20   Page 87 of 113




///

///

///

///



 Page 2 - Attachment A-3                            USAO Version Rev. July 2015



                                                                    Exhibit 1
                                                                Page 54 of 79
           Case 3:20-mc-00623         Document 1       Filed 06/25/20     Page 88 of 113




                                         ATTACHMENT B

                                         Items to Be Seized

         The items to be searched for, seized, and examined, are those items on the premises of

Los Tapatios, a commercial business located at 84256 Highway 11, Milton-Freewater, Oregon;

the residence and detached shed/shop on the residential property located at 616 NE 9th Court,

Milton-Freewater, Oregon; the 2007 Chevrolet Avalanche bearing Oregon License Plate

CU11800; the 1994 GMC Sierra bearing Oregon License Plate 561CET; the 2010 Nissan Rogue

bearing Washington License Plate 769ZVZ; and the person of Miguel Jimenez, as further

described in Attachments A-1 through A-6, that contain evidence, contraband, fruits, and

instrumentalities of violations of Title 7 U.S.C. § 2024(b)(1) – Unauthorized Use, Transfer,

Acquisition, Alteration, or Possession of Benefits, Title 7 U.S.C. § 2024(c) –Presentation for

Payment or Redemption of Benefits that have been Illegally Received, Transferred or Used, Title

18 U.S.C. § 641, - Public Money, Property or Records (Theft of Government Funds), and Title

18 U.S.C. § 1343, Fraud by Wire, Radio or Television. The items to be seized cover the period

of January 1, 2018, through the date of the execution of the search warrants.

      1. The items referenced above to be searched for, seized, and examined are as follows:

             a. Electronic Benefit Transfer (“EBT”) Cards;

             b. EBT card reader terminals (also called Point of Sale terminals), including any

                 manuals, notes, software, or other documents concerning operation, maintenance,

                 modification, or repair of such terminals and related peripherals;

///

///


 Page 1 – Attachment B                                            USAO Version Rev. June 2017



                                                                                    Exhibit 1
                                                                                Page 55 of 79
        Case 3:20-mc-00623        Document 1       Filed 06/25/20      Page 89 of 113




         c. Documents and other items referring to or concerning any SNAP or SNAP

            benefits, including correspondence, flyers, posters, brochures, ledgers, notebooks,

            address books, and notes;

         d. Documents and other items that would tend to establish the identities of any EBT

            card holders and/or benefits recipients, such as lists of EBT personal identification

            numbers (PINs);

         e. Cash journals, cash receipts journals, cash disbursement journals;

         f. Notes payable and receivable, Promissory Notes, IOUs, and other recordation of

            debts comprising evidence of loans and expenses;

         g. Inventory records, sales invoices, sales records, purchase invoices;

         h. Appointment books;

         i. Records which tend to show the nature and/or quantity of food purchase or sales

            for Los Tapatios conducted during the period from May 2019 to the present, cash

            register detail tapes, sales receipts, invoices, bills of lading, purchase orders, and

            other documents showing purchase of inventory and supplies, and any

            photographs of the interior or exterior of the premises;

         j. Papers, records, documents, files, notes, memos, mail, or other materials

            representing residency, ownership, occupancy, dominion, or control of the

            premises referenced above and described in Attachments A-1 through A-6;

         k. Information pertaining to transactions with and/or correspondence with the U.S.

            Government and related to the offenses set forth above;

///


 Page 2 – Attachment B                                         USAO Version Rev. June 2017



                                                                                  Exhibit 1
                                                                              Page 56 of 79
       Case 3:20-mc-00623      Document 1      Filed 06/25/20    Page 90 of 113




        l. Documents and other items referring to or concerning any communications

           between Jimenez and CP1 about EBT cards, SNAP or SNAP benefits, including

           correspondence, ledgers, notebooks, address books, and notes;

        m. Documents and other items referring to or concerning any communications

           between Jimenez and CC1, CC2, CC3, CC4, CC5, CC6, and CC7 about EBT

           cards, SNAP or SNAP benefits, including correspondence, ledgers, notebooks,

           address books, and notes.




Page 3 – Attachment B                                     USAO Version Rev. June 2017



                                                                               Exhibit 1
                                                                           Page 57 of 79
                            Case 3:20-mc-00623                 Document 1          Filed 06/25/20      Page 91 of 113

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV                 u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                 District
                                                          __________      of Oregon
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )       Case No.   3:20-mc-00609-D
      A blue 1994 GMC Sierra, bearing Oregon License                        )
       Plate 561CET, VIN 1GTGK29F2RE505579, as                              )
                described in Attachment A-4                                 )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of             Oregon
(identify the person or describe the property to be searched and give its location):
  as described in Attachment A-4 hereto.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  The information and items set forth in Attachment B hereto.




          YOU ARE COMMANDED to execute this warrant on or before            July 2, 2020         (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      u                                  u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to U.S. Magistrate Judge Stacie F. Beckerman, via Clerk .
                                                                                                    (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                          .


Date and time issued:           June 18, 2020         12:35pm
                                                                                                            Judge’s signature

City and state:             Portland, Oregon                                       Hon. Stacie F. Beckerman, United States Magistrate Judge

                                                                                                                    Exhibit 1
                                                                                                          Printed name and title


                                                                                                                Page 58 of 79
                            Case 3:20-mc-00623                  Document 1         Filed 06/25/20      Page 92 of 113

AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title




                                                                                                                    Exhibit 1
                                                                                                                Page 59 of 79
        Case 3:20-mc-00623       Document 1     Filed 06/25/20    Page 93 of 113




                                  ATTACHMENT A-4

                                 Property to Be Searched

      The property to be searched is a blue 1994 GMC Sierra, bearing Oregon License Plate

561CET, assigned VIN (Vehicle Identification Number) No. 1GTGK29F2RE505579.




Page 1 - Attachment A-4                                     USAO Version Rev. July 2015



                                                                             Exhibit 1
                                                                         Page 60 of 79
           Case 3:20-mc-00623         Document 1       Filed 06/25/20     Page 94 of 113




                                         ATTACHMENT B

                                         Items to Be Seized

         The items to be searched for, seized, and examined, are those items on the premises of

Los Tapatios, a commercial business located at 84256 Highway 11, Milton-Freewater, Oregon;

the residence and detached shed/shop on the residential property located at 616 NE 9th Court,

Milton-Freewater, Oregon; the 2007 Chevrolet Avalanche bearing Oregon License Plate

CU11800; the 1994 GMC Sierra bearing Oregon License Plate 561CET; the 2010 Nissan Rogue

bearing Washington License Plate 769ZVZ; and the person of Miguel Jimenez, as further

described in Attachments A-1 through A-6, that contain evidence, contraband, fruits, and

instrumentalities of violations of Title 7 U.S.C. § 2024(b)(1) – Unauthorized Use, Transfer,

Acquisition, Alteration, or Possession of Benefits, Title 7 U.S.C. § 2024(c) –Presentation for

Payment or Redemption of Benefits that have been Illegally Received, Transferred or Used, Title

18 U.S.C. § 641, - Public Money, Property or Records (Theft of Government Funds), and Title

18 U.S.C. § 1343, Fraud by Wire, Radio or Television. The items to be seized cover the period

of January 1, 2018, through the date of the execution of the search warrants.

      1. The items referenced above to be searched for, seized, and examined are as follows:

             a. Electronic Benefit Transfer (“EBT”) Cards;

             b. EBT card reader terminals (also called Point of Sale terminals), including any

                 manuals, notes, software, or other documents concerning operation, maintenance,

                 modification, or repair of such terminals and related peripherals;

///

///


 Page 1 – Attachment B                                            USAO Version Rev. June 2017



                                                                                    Exhibit 1
                                                                                Page 61 of 79
        Case 3:20-mc-00623        Document 1       Filed 06/25/20      Page 95 of 113




         c. Documents and other items referring to or concerning any SNAP or SNAP

            benefits, including correspondence, flyers, posters, brochures, ledgers, notebooks,

            address books, and notes;

         d. Documents and other items that would tend to establish the identities of any EBT

            card holders and/or benefits recipients, such as lists of EBT personal identification

            numbers (PINs);

         e. Cash journals, cash receipts journals, cash disbursement journals;

         f. Notes payable and receivable, Promissory Notes, IOUs, and other recordation of

            debts comprising evidence of loans and expenses;

         g. Inventory records, sales invoices, sales records, purchase invoices;

         h. Appointment books;

         i. Records which tend to show the nature and/or quantity of food purchase or sales

            for Los Tapatios conducted during the period from May 2019 to the present, cash

            register detail tapes, sales receipts, invoices, bills of lading, purchase orders, and

            other documents showing purchase of inventory and supplies, and any

            photographs of the interior or exterior of the premises;

         j. Papers, records, documents, files, notes, memos, mail, or other materials

            representing residency, ownership, occupancy, dominion, or control of the

            premises referenced above and described in Attachments A-1 through A-6;

         k. Information pertaining to transactions with and/or correspondence with the U.S.

            Government and related to the offenses set forth above;

///


 Page 2 – Attachment B                                         USAO Version Rev. June 2017



                                                                                  Exhibit 1
                                                                              Page 62 of 79
       Case 3:20-mc-00623      Document 1      Filed 06/25/20    Page 96 of 113




        l. Documents and other items referring to or concerning any communications

           between Jimenez and CP1 about EBT cards, SNAP or SNAP benefits, including

           correspondence, ledgers, notebooks, address books, and notes;

        m. Documents and other items referring to or concerning any communications

           between Jimenez and CC1, CC2, CC3, CC4, CC5, CC6, and CC7 about EBT

           cards, SNAP or SNAP benefits, including correspondence, ledgers, notebooks,

           address books, and notes.




Page 3 – Attachment B                                     USAO Version Rev. June 2017



                                                                               Exhibit 1
                                                                           Page 63 of 79
                            Case 3:20-mc-00623                 Document 1          Filed 06/25/20      Page 97 of 113

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV                 u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                 District
                                                          __________      of Oregon
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )       Case No.    3:20-mc-00609 - E
        A black 2010 Nissan Rogue, bearing Washington                       )
      License Plate 769ZVZ, VIN JN8AS5MV0AW119476,                          )
                 as described in Attachment A-5                             )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of             Oregon
(identify the person or describe the property to be searched and give its location):
  as described in Attachment A-5 hereto.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  The information and items set forth in Attachment B hereto.




          YOU ARE COMMANDED to execute this warrant on or before            July 2, 2020         (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m.
       u                                 u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to U.S. Magistrate Judge Stacie F. Beckerman, via Clerk .
                                                                                                    (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                          .


Date and time issued:          June 18, 2020        12:35pm
                                                                                                            Judge’s signature

City and state:             Portland, Oregon                                       Hon. Stacie F. Beckerman, United States Magistrate Judge

                                                                                                                    Exhibit 1
                                                                                                          Printed name and title


                                                                                                                Page 64 of 79
                            Case 3:20-mc-00623                  Document 1         Filed 06/25/20      Page 98 of 113

AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title




                                                                                                                    Exhibit 1
                                                                                                                Page 65 of 79
        Case 3:20-mc-00623       Document 1     Filed 06/25/20    Page 99 of 113




                                  ATTACHMENT A-5

                                Property to Be Searched

      The property to be searched is a black 2010 Nissan Rogue, bearing Washington License

Plate 769ZVZ, assigned VIN (Vehicle Identification Number) No. JN8AS5MV0AW119476.




Page 1 - Attachment A-5                                     USAO Version Rev. July 2015



                                                                            Exhibit 1
                                                                        Page 66 of 79
           Case 3:20-mc-00623        Document 1       Filed 06/25/20     Page 100 of 113




                                         ATTACHMENT B

                                         Items to Be Seized

         The items to be searched for, seized, and examined, are those items on the premises of

Los Tapatios, a commercial business located at 84256 Highway 11, Milton-Freewater, Oregon;

the residence and detached shed/shop on the residential property located at 616 NE 9th Court,

Milton-Freewater, Oregon; the 2007 Chevrolet Avalanche bearing Oregon License Plate

CU11800; the 1994 GMC Sierra bearing Oregon License Plate 561CET; the 2010 Nissan Rogue

bearing Washington License Plate 769ZVZ; and the person of Miguel Jimenez, as further

described in Attachments A-1 through A-6, that contain evidence, contraband, fruits, and

instrumentalities of violations of Title 7 U.S.C. § 2024(b)(1) – Unauthorized Use, Transfer,

Acquisition, Alteration, or Possession of Benefits, Title 7 U.S.C. § 2024(c) –Presentation for

Payment or Redemption of Benefits that have been Illegally Received, Transferred or Used, Title

18 U.S.C. § 641, - Public Money, Property or Records (Theft of Government Funds), and Title

18 U.S.C. § 1343, Fraud by Wire, Radio or Television. The items to be seized cover the period

of January 1, 2018, through the date of the execution of the search warrants.

      1. The items referenced above to be searched for, seized, and examined are as follows:

             a. Electronic Benefit Transfer (“EBT”) Cards;

             b. EBT card reader terminals (also called Point of Sale terminals), including any

                 manuals, notes, software, or other documents concerning operation, maintenance,

                 modification, or repair of such terminals and related peripherals;

///

///


 Page 1 – Attachment B                                            USAO Version Rev. June 2017



                                                                                    Exhibit 1
                                                                                Page 67 of 79
       Case 3:20-mc-00623        Document 1       Filed 06/25/20       Page 101 of 113




         c. Documents and other items referring to or concerning any SNAP or SNAP

            benefits, including correspondence, flyers, posters, brochures, ledgers, notebooks,

            address books, and notes;

         d. Documents and other items that would tend to establish the identities of any EBT

            card holders and/or benefits recipients, such as lists of EBT personal identification

            numbers (PINs);

         e. Cash journals, cash receipts journals, cash disbursement journals;

         f. Notes payable and receivable, Promissory Notes, IOUs, and other recordation of

            debts comprising evidence of loans and expenses;

         g. Inventory records, sales invoices, sales records, purchase invoices;

         h. Appointment books;

         i. Records which tend to show the nature and/or quantity of food purchase or sales

            for Los Tapatios conducted during the period from May 2019 to the present, cash

            register detail tapes, sales receipts, invoices, bills of lading, purchase orders, and

            other documents showing purchase of inventory and supplies, and any

            photographs of the interior or exterior of the premises;

         j. Papers, records, documents, files, notes, memos, mail, or other materials

            representing residency, ownership, occupancy, dominion, or control of the

            premises referenced above and described in Attachments A-1 through A-6;

         k. Information pertaining to transactions with and/or correspondence with the U.S.

            Government and related to the offenses set forth above;

///


 Page 2 – Attachment B                                         USAO Version Rev. June 2017



                                                                                  Exhibit 1
                                                                              Page 68 of 79
      Case 3:20-mc-00623      Document 1      Filed 06/25/20    Page 102 of 113




        l. Documents and other items referring to or concerning any communications

           between Jimenez and CP1 about EBT cards, SNAP or SNAP benefits, including

           correspondence, ledgers, notebooks, address books, and notes;

        m. Documents and other items referring to or concerning any communications

           between Jimenez and CC1, CC2, CC3, CC4, CC5, CC6, and CC7 about EBT

           cards, SNAP or SNAP benefits, including correspondence, ledgers, notebooks,

           address books, and notes.




Page 3 – Attachment B                                     USAO Version Rev. June 2017



                                                                               Exhibit 1
                                                                           Page 69 of 79
                           Case 3:20-mc-00623                 Document 1        Filed 06/25/20         Page 103 of 113

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV                 u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                 District
                                                          __________      of Oregon
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )       Case No.    3:20-mc-00609 - F
        The person of Miguel Jimenez, as described in                       )
                       Attachment A-6                                       )
                                                                            )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of             Oregon
(identify the person or describe the property to be searched and give its location):
  as described in Attachment A-6 hereto.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  The information and items set forth in Attachment B hereto.




          YOU ARE COMMANDED to execute this warrant on or before            July 2, 2020         (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      u                                  u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to U.S. Magistrate Judge Stacie F. Beckerman, via Clerk .
                                                                                                    (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                          .


Date and time issued:          June 18, 2020           12:35pm
                                                                                                            Judge’s signature

City and state:             Portland, Oregon                                       Hon. Stacie F. Beckerman, United States Magistrate Judge

                                                                                                                    Exhibit 1
                                                                                                          Printed name and title


                                                                                                                Page 70 of 79
                           Case 3:20-mc-00623                  Document 1         Filed 06/25/20      Page 104 of 113

AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title




                                                                                                                    Exhibit 1
                                                                                                                Page 71 of 79
        Case 3:20-mc-00623       Document 1      Filed 06/25/20    Page 105 of 113




                                   ATTACHMENT A-6

                                   Person to Be Searched

       The person to be searched is Miguel Jimenez, whose date of birth is September 20, 1964.

Jimenez is approximately 5’07” and weighs approximately 195 pounds. He has brown eyes.

According to the Washington State Department of Licensing, Jimenez’ full name is Miguel

Angel Jimenz-Medina. His Washington driver’s license number is JIMENMA360O0.




///

///

///

///


 Page 1 - Attachment A-6                                     USAO Version Rev. July 2015



                                                                              Exhibit 1
                                                                          Page 72 of 79
           Case 3:20-mc-00623        Document 1       Filed 06/25/20     Page 106 of 113




                                         ATTACHMENT B

                                         Items to Be Seized

         The items to be searched for, seized, and examined, are those items on the premises of

Los Tapatios, a commercial business located at 84256 Highway 11, Milton-Freewater, Oregon;

the residence and detached shed/shop on the residential property located at 616 NE 9th Court,

Milton-Freewater, Oregon; the 2007 Chevrolet Avalanche bearing Oregon License Plate

CU11800; the 1994 GMC Sierra bearing Oregon License Plate 561CET; the 2010 Nissan Rogue

bearing Washington License Plate 769ZVZ; and the person of Miguel Jimenez, as further

described in Attachments A-1 through A-6, that contain evidence, contraband, fruits, and

instrumentalities of violations of Title 7 U.S.C. § 2024(b)(1) – Unauthorized Use, Transfer,

Acquisition, Alteration, or Possession of Benefits, Title 7 U.S.C. § 2024(c) –Presentation for

Payment or Redemption of Benefits that have been Illegally Received, Transferred or Used, Title

18 U.S.C. § 641, - Public Money, Property or Records (Theft of Government Funds), and Title

18 U.S.C. § 1343, Fraud by Wire, Radio or Television. The items to be seized cover the period

of January 1, 2018, through the date of the execution of the search warrants.

      1. The items referenced above to be searched for, seized, and examined are as follows:

             a. Electronic Benefit Transfer (“EBT”) Cards;

             b. EBT card reader terminals (also called Point of Sale terminals), including any

                 manuals, notes, software, or other documents concerning operation, maintenance,

                 modification, or repair of such terminals and related peripherals;

///

///


 Page 1 – Attachment B                                            USAO Version Rev. June 2017



                                                                                    Exhibit 1
                                                                                Page 73 of 79
       Case 3:20-mc-00623        Document 1       Filed 06/25/20       Page 107 of 113




         c. Documents and other items referring to or concerning any SNAP or SNAP

            benefits, including correspondence, flyers, posters, brochures, ledgers, notebooks,

            address books, and notes;

         d. Documents and other items that would tend to establish the identities of any EBT

            card holders and/or benefits recipients, such as lists of EBT personal identification

            numbers (PINs);

         e. Cash journals, cash receipts journals, cash disbursement journals;

         f. Notes payable and receivable, Promissory Notes, IOUs, and other recordation of

            debts comprising evidence of loans and expenses;

         g. Inventory records, sales invoices, sales records, purchase invoices;

         h. Appointment books;

         i. Records which tend to show the nature and/or quantity of food purchase or sales

            for Los Tapatios conducted during the period from May 2019 to the present, cash

            register detail tapes, sales receipts, invoices, bills of lading, purchase orders, and

            other documents showing purchase of inventory and supplies, and any

            photographs of the interior or exterior of the premises;

         j. Papers, records, documents, files, notes, memos, mail, or other materials

            representing residency, ownership, occupancy, dominion, or control of the

            premises referenced above and described in Attachments A-1 through A-6;

         k. Information pertaining to transactions with and/or correspondence with the U.S.

            Government and related to the offenses set forth above;

///


 Page 2 – Attachment B                                         USAO Version Rev. June 2017



                                                                                  Exhibit 1
                                                                              Page 74 of 79
      Case 3:20-mc-00623      Document 1      Filed 06/25/20    Page 108 of 113




        l. Documents and other items referring to or concerning any communications

           between Jimenez and CP1 about EBT cards, SNAP or SNAP benefits, including

           correspondence, ledgers, notebooks, address books, and notes;

        m. Documents and other items referring to or concerning any communications

           between Jimenez and CC1, CC2, CC3, CC4, CC5, CC6, and CC7 about EBT

           cards, SNAP or SNAP benefits, including correspondence, ledgers, notebooks,

           address books, and notes.




Page 3 – Attachment B                                     USAO Version Rev. June 2017



                                                                               Exhibit 1
                                                                           Page 75 of 79
         Case 3:20-mc-00623          Document 1       Filed 06/25/20     Page 109 of 113



                                                                    Cert
                                                                       if
                                                                        iedt
                                                                           obeatruea
                                                                                   ndcor
                                                                                       rec
                                                                                         t
BILLY J. WILLIAMS, OSB #901366                                      copyofor
                                                                           igi
                                                                             nalf
                                                                                il
                                                                                 edi
                                                                                   nthi
                                                                                      sDist
                                                                                          ri
                                                                                           ct
United States Attorney
District of Oregon                                                  Da
                                                                     ted:06/18/2020
DONNA B. MADDUX, OSB #023757
Assistant United States Attorney                                    MARYL.MORAN,Cl erkofCour
                                                                                           t
Donna.Maddux@usdoj.gov                                              U.
                                                                     S.Di
                                                                        st
                                                                         ri
                                                                          ctCour
                                                                               tofOr
                                                                                   egon
1000 SW Third Avenue, Suite 600                                     By:s/J. Prowell
Portland, OR 97204-2902
Telephone: (503) 727-1000                                           Pa
                                                                     ges       1         Thr
                                                                                           ough              2
Attorneys for United States of America




                               UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON


In the Matter of the Search of                          3:20-mc-00609
                                                       ______________________________

The person of Miguel Jimenez, and the                  MOTION TO SEAL SEARCH
premises, properties, and vehicles as                  WARRANT AND RELATED
described in Attachments A-1 through A-6               MATERIALS

                                                       UNDER SEAL


       The United States of America moves the Court for an order sealing the Application for

Search Warrant, the supporting Affidavit and attachments, the Search Warrant, the return, this

motion, and the resulting order because, as referenced in the Affidavit supporting the Search

Warrant, disclosure of the search warrant documents at this time may result in the endangerment

of the life or physical safety of an individual, flight from prosecution, the destruction of or

tampering with evidence, intimidation of potential witnesses, and/or otherwise seriously

jeopardize an investigation.


Motion to Seal Search Warrant and Related Materials                                               Page 1
                                                                                        Revised April 2018




                                                                                     Exhibit 1
                                                                                 Page 76 of 79
         Case 3:20-mc-00623          Document 1     Filed 06/25/20     Page 110 of 113




       WHEREFORE, the government requests that this Motion, the Order, and the Application

and Affidavit for Search Warrant for the property described herein, be filed under seal, except

for a copy to the Affiant and investigating agency for their investigative needs and a copy of the

search warrant to be left at the search location.

       The government further requests that the government be authorized to provide copies of

the Application for Search Warrant, the supporting Affidavit and attachments, the Search

Warrant, the return and any further pleadings to attorneys for any defendants in this case as part

of its discovery obligations.

Dated: June 18, 2020                                 Respectfully submitted,

                                                     BILLY J. WILLIAMS
                                                     United States Attorney


                                                     /s/ Donna Maddux
                                                     DONNA B. MADDUX, OSB #023757
                                                     Assistant United States Attorney




Motion to Seal Search Warrant and Related Materials                                         Page 2



                                                                                   Exhibit 1
                                                                               Page 77 of 79
         Case 3:20-mc-00623          Document 1      Filed 06/25/20 Page 111 of 113
                                                            Certi
                                                                fie
                                                                  dtobeatr
                                                                         uea ndc or
                                                                                  r e
                                                                                    ct
                                                            copyofori
                                                                    gina
                                                                       lfi
                                                                         ledint hi
                                                                                 sDi st
                                                                                      ri
                                                                                       ct
                                                            Da
                                                             ted:06/18/2020

                                                            MARYL.MORAN,Cl erkofCour
                                                                                   t
                                                            U.
                                                             S.Di
                                                                st
                                                                 ri
                                                                  ctCour
                                                                       tofOr
                                                                           egon
                                                            By:s/J. Prowell

                                                            Pa
                                                             ges       1         Thr
                                                                                   ough          2
                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON




In the Matter of the Search of                         3:20-mc-00609
                                                      ______________________________

The person of Miguel Jimenez, and the                 ORDER TO SEAL SEARCH
premises, properties, and vehicles as                 WARRANT AND RELATED
described in Attachments A-1 through A-6              MATERIALS

                                                      UNDER SEAL


       Based on the Motion of the government, the Court finds that an ongoing criminal

investigation may be seriously jeopardized by public disclosure at this time of the search

warrant-related documents associated with the above-referenced search.

       IT IS ORDERED that the Application for Search Warrant, the supporting affidavit and

attachments, the Search Warrant and attachments, the Return, this Order, the underlying Motion

to Seal, and any further pleadings filed in this matter are SEALED until further order of this

Court, except that the government may furnish copies of each document to the affiant and the

affiant’s investigative agency for their investigative needs, and that one copy of the search

warrant be left at the search location.

////

////

Order to Seal Search Warrant and Related Materials                                              Page 1
                                                                                      Revised March 2018




                                                                                   Exhibit 1
                                                                               Page 78 of 79
         Case 3:20-mc-00623         Document 1       Filed 06/25/20      Page 112 of 113




       IT IS FURTHER ORDERED that the government is authorized to provide copies of the

Application for Search Warrant, the supporting Affidavit and attachments, the Search Warrant,

the return and any further pleadings to attorneys for any defendants in this case as part of its

discovery obligations.

Dated: June 18, 2020


                                              _____________________________________
                                              HONORABLE STACIE F. BECKERMAN
                                              United States Magistrate Judge


Presented by:

BILLY J. WILLIAMS
United States Attorney


/s/ Donna B. Maddux
DONNA B. MADDUX, OSB #023757
Assistant United States Attorney




Order to Seal Search Warrant and Related Materials                                           Page 2



                                                                                    Exhibit 1
                                                                                Page 79 of 79
Case 3:20-mc-00623   Document 1   Filed 06/25/20   Page 113 of 113




                                                                     Exhibit 2
